ACCEPTED
                                                                              03-14-00782-CV
                                                                                      3623689
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                        12/31/2014 8:47:25 AM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                       NO. 03-14-00782-CV
                       NO. 03-14-00782-CV

                   THE THIRD
                IN THE
                IN           COURT OF
                       THIRD COURT     APPEALS
                                    OF APPEALS
                       AT AUSTIN,
                       AT         TEXAS
                          AUSTIN, TEXAS                      FILED IN
                                                      3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                                      12/31/2014 8:47:25 AM
               SANTANDER CONSUMER USA,
               SANTANDER CONSUMER   USA, INC.             JEFFREY D. KYLE
                         Appellant,                            Clerk


                                 v.
                                 V.


   MARIO A. MATA,
   MARIO     MATA, CENTROPLEX    AUTOMOBILE RECOVERY,
                   CENTROPLEX AUTOMOBILE     RECOVERY, INC.,
        THOMPSON d/b/a CENTROPLEX
JOHN F. THOMPSON
JOHN                                 AUTOMOBILE RECOVERY,
                       CENTROPLEX AUTOMOBILE    RECOVERY, INC.
 REDSHIFT INVESTIGATION,
 REDSHIFT  INVESTIGATION, INC., and BLAKE THORNTON VANDUSEN,
                                    BLAKE THORNTON VANDUSEN,
                            Appellees.


                        Appealed from the
                    353rd Judicial District Court
                       Travis County, Texas


                    BRIEF OF
                    BRIEF    APPELLANT
                          OF APPELLANT


                        DONALD L. TURBYFILL
                        DONALD        TURBYFILL
                                             20296380
                        State Bar of Texas # 20296380
                        dturbyf111@dnt1aw.com [[E-MAIL]
                        dturbyfill@dntlaw.com    E-MAIL]
                        DEBORAH C. S. RIHERD
                        DEBORAH           RIHERD
                        driherd@dnt1aw.com [[E-MAIL]
                        driherd@dntlaw.com     E-MAIL]
                                             24038904
                        State Bar of Texas # 24038904
                        VICKI W.
                        VICKI      HART
                               W. HART
                                             24046037
                        State Bar of Texas # 24046037
                        Vhart@dnt1aw.com [[E-MAIL]
                        vhart@dntlaw.com     E-MAIL]
                                       & Turbyfill,
                        Devlin, Naylor &  Turbyﬁll, P.L.L.C.
                        4801  Woodway,
                        4801 Woodway,    Suite 420-West
                                               420-West
                                        77056-1805
                        Houston, Texas 77056-1805
                              622-8338 [[PHONE]
                        (713) 622-8338   PHONE]
                        (713) 586-7053 [[FACSIMILE]
                                         FACSIMILE]
                        ATTORNEYS FOR APPELLANT
                        ATTORNEYS      FOR   APPELLANT
                        SANTANDER      CONSUMER USA,
                        SANTANDER CONSUMER             USA, INC.
ORAL ARGUMENT REQUESTED
ORAL ARGUMENT REQUESTED
                          OF PARTIES
                 IDENTITY OF
                 IDENTITY            AND COUNSEL
                             PARTIES AND COUNSEL
Party                            Counsel
            Consumer USA,
Santander Consumer
Santander            USA, Inc.   Donald L. Turbyfill
                                 Donald     Turbyﬁll
Defena’ant/Cr0ss-
Defendant/Cross-                 dturbyﬁll@dntlaw.com [[E-MAIL
                                 dturbyfill@dntlaw.com    E-MAIL
Plaintiff/Appellant              Deborah C. S. Riherd
                                 Deborah
                                 driherd@dnt1aw.corn [[E-MAIL]
                                 driherd@dntlaw.com     E-MAIL]
                                       W. Hart
                                 Vicki W.
                                 vhart@dntlaw.corn [[E-MAIL]
                                 vhart@dntlaw.com     E-MAIL]
                                 Devlin, Naylor && Turbyfill,
                                                   Turbyﬁll, P.L.L.C.
                                       Woodway, Suite 420
                                 4801 Woodway,
                                 4801                        West
                                                        420 West
                                                  77056-1805
                                 Houston, Texas 77056-1805
                                       622-8338 [[PHONE]
                                 (713) 622-8338   PHONE]
                                       586-7053 [[FACSIMILE]
                                 (713) 586-7053   FACSIMILE]
                                 Trial/Appellate Counsel
Mario    Mata
Mario A. Mata                               Mata
                                 Mario A. Mata
Plaintiff/Appellee               Mario A. Mata, P.C.
                                                              400
                                 111 Congress Avenue, Suite 400
                                 111
                                                 78701
                                 Austin, Texas 78701
                                       681-4461 [[PHONE]
                                 (512) 681-4461    PHONE]
                                       682-2147 [[FACSIMILE]
                                 (512) 682-2147    FACSIMILE]
                                 Plaintiff, Pro se
Redshift Investigation Inc.      David L. Treat
                                 David
Defendant/Cr0ss-
Defendant/Cross-                 dlt@lstlaw.co1n [[E-MAIL]
                                 dlt@lstlaw.com    E-MAIL]
Defendant/Appellee               Lindow Stephens Treat, LLP
                                 Lindow                    LLP
                                      Vogue Building
                                 The Vogue
                                 The
                                 600 Navarro Street, Sixth Floor
                                 San Antonio, Texas 78205
                                        227-2200 [[PHONE]
                                 (210) 227-2200    PHONE]
                                        227-4602 [[FACSIMILE]
                                 (210) 227-4602    FACSIMILE]
                                 Trial counsel




                                   i
Blake Thornton
Blake          Vandusen
      Thornton Vandusen             Keneﬁck
                          John S. Kenefick
Defendant/Cr0ss-
Defendant/Cross-          JKeneﬁck@Macdona1dDevin.com [[E-MAIL]
                          JKenefick@MacdonaldDevin.com       E-MAIL]
Defendant/Appellee        John R. Sigety
                          J Si et    Macdona1dDeVin.corn [[E-MAIL]
                          JSigety@MacdonaldDevin.com       E-MAIL]
                          MacDonald Devin, P.C.
                          MacDonald             PC.
                                              Tower
                          3800 Renaissance Tower
                                 Elm Street
                          1201 Elm
                          1201
                                         75270-2130
                          Dallas, Texas 75270-2130
                                  744-3300 [[PHONE]
                          (214) 744-3300     PHONE]
                                  747-0942 [[FACSIMILE]
                          (214) 747-0942     FACSIMILE]
                          Trial counsel
Centroplex  Automobile
Centroplex Automobile     Karen C. Burgess.
                          Karen     Burgess.
Recovery, Inc.            kburgess@richardsonburgess.com [[E-MAIL]
                                                            E-MAIL]
Defena’ant/Cr0ss-
Defendant/Cross-          Richardson +              LLP
                                        + Burgess LLP
Defendant/Appellee            West 66”‘th Street, Suite 900
                          221 West
                          221                           900
                                           78701-3445
                          Austin, Texas 78701-3445
John    Thompson
John F. Thompson                 482-8808 [[PHONE]
                          (512) 482-8808      PHONE]
Defena’ant/Cr0ss-
Defendant/Cross-                 499-8886 [[FACSIMILE]
                          (512) 499-8886      FACSIMILE]
Defendant/Appellee        Trial counsel




                            ii
                                                                                  TABLE OF
                                                                                  TABLE    CONTENTS
                                                                                        OF CONTENTS
IDENTITY OF PARTIES
IDENTITY OF         AND COUNSEL.
            PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii                                                       .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




INDEX OF
INDEX OF AUTHORITIES.
         AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv
                                                                                  .   .   .   .   .   .   .     .   .       .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




STATEMENT OF
STATEMENT    THE CASE.
          OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                                                          .   .   .   .   .     .   .       .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




STATEMENT FOR
STATEMENT FOR ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
              ORAL ARGUMENT.                                                                                                            .   .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                 FOR REVIEW..
       PRESENTED FOR
ISSUES PRESENTED
ISSUES               REVIEW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2                         .   .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




         ISSUE NO.
         ISSUE NO. 1:
                   1:                                                 The trial court erred by
                                                                      The                              Santander’ s Motion
                                                                                            by denying Santander’s        Motion
                                                                         Compel Arbitration and Stay of
                                                                      to Compel                                           Mata’s
                                                                                                       of Case as to Mata’s
                                                                                          Defendants . . . . . . . . . . . . . . . . . . . . 2
                                                                      claims against all Defendants..                                                                               . .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




STATEMENT OF
STATEMENT OF FACTS.
             FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                                                                                  .   .   .   .   .   .   .     .   .       .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
ARGUMENT..                    .   .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .    .    .       .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                     Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
         Standard of Review.                                              .   .   .   .   .   .   .   .   .    .    .       .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




         Issue no. 1: The trial court erred by
                   1: The                   by denying Santander’s Motion           Motion to
                      Compel Arbitration and Stay of
                      Compel                           of Case as to Mata’s   Mata’s claims
                      against all Defendants. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6                               .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
PRAYER.       .   .   .   .       .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .    .    .  17   .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




CERTIFICATE OF
CERTIFICATE    COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
            OF COMPLIANCE..                                                                   18              . .   .       .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




CERTIFICATE OF SERVICE.
CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                                                              .   .   18
                                                                                                      .   .     .   .       .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




APPENDIX . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi
APPENDIX.             .   .       .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .    .    .Vi     .   .   .       .   .   .   .   .   .   .   .   .   .    .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                                                                                                                                iii
                                                                                                                                iii
                                  INDEX OF AUTHORITIES
                                  INDEX OF AUTHORITIES
Cases
Cases                                                                                                                                                                                                  Page
                                                                                                                                                                                                       Page

                    Investments, No. 11-03-00175-CV,
          v. Taylor Investments,
Gililland v.                                           2004 Tex. App. LEXIS
                                     11-03-00175-CV, 2004 LEXIS 8521   8521
       App.—East1and 2004, pet. denied) (mem. op.).
(Tex. App.–Eastland                           op.) . . . . . . . . . . . . . . . . . . . . . . . . 9 .   .     .   .       .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




In re D. Wilson Constr.
      D. Wilson Constr. Co.,
       196 S.W.3d 774 (Tex. 2006)..
       196 S.W.3d 2006)           .   .           .   .   .   .   .   .   .   .   .   .       .    .    .       15
                                                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                                                     .   .                                                                 .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .




In re FirstMerit Bank,
                 Bank, N.A.,
          S.W.3d 749 (Tex. 2001) (orig. proceeding)..
       52 S.W.3d                        proceeding)                                                          . .   .       .   .   .   .   .   .   .   .    15
                                                                                                                   . . . . . . . . . . . . . . . . . . . 7, 15 .   .   .   .   .   .   .   .   .   .




In re Kellogg Brown
              Brown  & Root,
                     &  Root, Inc.,
        166 S.W.3d 732 (Tex. 2005)..
        166 S.W.3d 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8
                                             .   .   .   .   .   .   .   .   .   .   .   .   .   .       .    .    .       .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .




In re McKinney, 167 S.W.3d 833 (Tex. 2005).
                167 S.W.3d 2005)                                       .   ............................ 7
                                                                                     .   .   .   .       .    .    .       .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




In re MHI
      MHI Partnership,
           Partnership,
         S.W.3d 918 (Tex.
       7 S.W.3d                   App.—Houston 1999,
                                  App.—Houston 1999, orig. proceeding)
                                                           proceeding). . . . . . . . . . . . 7                                                                    .   .   .   .   .   .   .   .   .   .   .   .




In re Rubiola,
            S.W.3d 220 (Tex. 2011)..
        334 S.W.3d 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .... 16
                                             .   .   .   .   .   .   .   .   .   .   .   .   .   .       .16  .    .       .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .




                          S.W.3d 807
                      273 S.W.3d
In re Stanford Group, 273
             App.—Houston [14th Dist.] 2008, orig. proceeding).
       (Tex. App.—Houston                          proceeding) .                                                                                           .   .           .   .   .   . 16
                                                                                                                                                                   . . . . . . . . . . . 16
                                                                                                                                                                   .   .                   .   .   .   .   .




In re Sun Communications,
       86 S.W.3d           App.—Austin 2002, orig. proceeding).
          S.W.3d 313 (Tex. App.—Austin             proceeding).                                                                                                        .   .   .   .   . 15
                                                                                                                                                                       . . . . . . 7, 8, 15.




      Weekley Homes,
In re Weekley Homes, L.P.,
       180 S.W.3d 127
       180 S.W.3d 127 (Tex. 2005)..
                            2005)            .   .   .................................... 8
                                                     .   .   .   .   .   .   .   .   .   .   .   .       .    .    .       .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




Jack B.
     B. Anglin Co.
               Co. v.
                   v. Tipps,
           S.W.2d 266 (Tex. 1992)..
      842 S.W.2d 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
                                             .   .   .   .   .   .   .   .   .   .   .   .   .   .       .    .    .       .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




          &
Jenkins & Gilchrist v.
                    v. Riggs,
         S.W.3d 198
      87 S.W.3d             App.—Da11as 2002, no pet.)
                 198 (Tex. App.–Dallas           pet.). . . . . . . . . . . . . . . . . . . . . 9                      .       .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




J.M. Davidson,
J.M. Davidson, Inc.
               Inc. v. Webster,
                    v. Webster,
        128 S.W.3d 223 (Tex. 2003)..
        128 S.W.3d 223       2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                                             .   .   .   .   .   .   .   .   .   .   .   .   .   .       .    .    .       .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




         USA, Inc.
Keytrade USA,      v. AIN
              Inc. v.     Temouchent M/
                      AIN Temouchent     M/V, V,
      404 F.3d 891
      404      891 (5th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11,
                                                     .   .   .   .   .   .   .   .   .   .   .11, 12,
                                                                                                 .    13
                                                                                                  12, 13 .    .    .       .   .   .   .   .   .   .   .       .   .   .   .   .   .




                                                                 iv
Kvaerner ASA
Kvaerner ASA v. Bank of
             V. Bank    Tokyo—Mitsubishi, Ltd.,
                     of Tokyo-Mitsubishi,      Ltd., New
                                                       New York York Branch,
     210 F.3d 262 (4th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . .... 11, 13,14
                                                                                              11, 13, 14  .   .   .       .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .




Mbank
Mbank El Paso v. Sanchez,
         Paso v.
             S.W.2d 151
         836 S.W.2d 151 (Tex. 1992)..
                              1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                                                                  .   .   .   .   .       .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




McGehee v. Bowman,
McGehee v. Bowman,
         339 S.W.3d           App.—Da11as 2011, no. pet.) . . . . . . . . . . . . . . . . . . 8
S.W.3d 820 (Tex. App.—Dallas                                                                                                                                                   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




McMillan
McMillan v.
          v. Computer                 & Support,
             Computer Translation Sys & Support, Inc.,
         S.W.3d 477 (Tex. App.–Dallas
     66 S.W.3d            App.—Da11as 2001, no pet.)                                        10
                                                pet.). . . . . . . . . . . . . . . . . . 9, 10                                                                              .       .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




Mitsubishi Motors Corp. v.
           Motors Corp.          Chrysler—Plymouth, Inc.,
                        v. Soler Chrysler-Plymouth,
             U.S.614
         473 U.S.                                                         .   .   .   .       .       .   .   .   .15
                  614 (1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .... 15
                                                                      .                                                   .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




         v. Merrill Lynch,
Pritzker v.                Pierce, Fenner,
                    Lynch, Pierce, Fenner, & Smith, Smith, Inc.,                                                                  &
               1110 (3rd Cir. 1993).
      7 F.3d 1110             1993). . . . . . . . . . . . . . . . . . . .                            .   .   .   .       .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .  10
                                                                                                                                                                                                . . . . . . . . . . . . . . . .... 10
                                                                                                                                                                                                                                    .   .   .   .   .   .




Prudential Sec.,      v. Marshall,
                 Inc. v.
           Sec., Inc.
          S.W.2d 896 (Tex. 1995)..
      909 S.W.2d 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                                                                                                  .   .   .15 .   .       .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




Rachal v.
       v. Reitz,
           S.W.3d 840, 843 (Tex. 2013)..
     403 S.W.3d 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7               .   .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




SEB,
SEB, Inc. v. Campbell, No.
     Inc. v.               03-10-00375-CV,
                       No. 03-10-00375-CV,
      2011 LEXIS 1588
      2011 Tex. App. LEXIS    1588
             App.—Austin 2011, no pet.) (mem. op.)..
      (Tex. App.–Austin                                                                      10
                                              op.) . . . . . . . . . . . . . . . . . . 7, 9, 10                                                               . .   .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




         and Codes
Statutes and Codes
99U.S.C.§2
  U.S.C. § 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...6,15
                  .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .       .       .   .   .   . . 6, 15
                                                                                                                          .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




9 U.S.C. §§ 3.
            3 ....................................................... 6
                  .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .       .       .   .   .   .       .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




99U.S.C.§4
  U.S.C. § 4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...6,15
                  .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .       .       .   .   .   . . 6, 15
                                                                                                                          .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .




          & Comm.
Tex. Bus. & Comm. Code
                  Code §§ 9.609. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                                                                      .   .   .   .       .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                & Rem.
Tex. Civ. Prac. &      Code Ann. §§ 33.015.
                  Rem. Code         33.015 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11                                 .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




          & Comm.
Tex. Bus. & Comm. Code
                  Code 17.555.
                       17.555 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                                                          .   .       .   .   .   .       .   .   .   .   .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                & Rem.
Tex. Civ. Prac. &      Code Ann. §§ 171.021.
                  Rem. Code         171.021 . . . . . . . . . . . . . . . . . . . . . . . . . . . 7                                       .   .   .   .   .    .    .   .       .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                                                                                                                          v
                         STATEMENT OF
                         STATEMENT    THE CASE
                                   OF THE CASE
      Plaintiff MARIO    MATA (“Mata”) filed
                MARIO A. MATA          ﬁled suit against Defendants

SANTANDER
SANTANDER         CONSUMER USA,
                  CONSUMER USA, INC.              (“Santander”),     CENTROPLEX
                                                                     CENTROPLEX

AUTOMOBILE RECOVERY,
AUTOMOBILE RECOVERY, INC.
                     INC. (“Centroplex”), BLAKE THORNTON
                                          BLAKE THORNTON
VANDUSEN (“Vandusen”), JOHN
VANDUSEN                       THOMPSON d/b/a CENTROPLEX
                       JOHN F. THOMPSON       CENTROPLEX
AUTOMOBILE
AUTOMOBILE          RECOVERY,
                    RECOVERY,         INC.
                                      INC.     (“Thompson”),
                                               (“Thompson”),       and
                                                                   and   REDSHIFT
                                                                         REDSHIFT

INVESTIGATION, INC. (“Redshift”) (collectively called, “Defendants”) asserting
INVESTIGATION,

                                        common law fraud, trespass, conversion, gross
causes of action of breach of contract, common

                           of the Texas Deceptive Trade Practices Act. All of
negligence, and violations of                                                 Mata’s
                                                                           of Mata’s

                                                         2003 Chevrolet Suburban
                                                    of a 2003
claims related to an alleged attempted repossession of

pledged by
        by Mata                                  money debt evidenced by
           Mata as collateral to secure purchase money                by a motor
vehicle retail installment contract (“Contract”) held   by            (CR 3-10.)
                                                        by Santander. (CR
      Santander asserted cross-claims against Centroplex, Thompson, Vandusen, and

                                                          & Rem.
Redshift for statutory contribution under Tex. Civ. Prac. &      Code Ann. §§ 33.015,
                                                            Rem. Code
                                       & Comm.
statutory contribution under Tex. Bus. & Comm. Code
                                               Code 17.555,
                                                    17.555, statutory

                               & Comm.
indemniﬁcation under Tex. Bus. &
indemnification                  Comm. Code
                                       Code 17.555,
                                            17.555, and contractual

                                 (CR 47-59.)
indemniﬁcation against Redshift. (CR
indemnification

      Vandusen asserted a counter-claim against Santander for indemnity and/or
      Vandusen

contribution and asserted cross-claims against Redshift for indemnity and/or

              (CR 20-23.)
contribution. (CR

      Redshift asserted cross-claims for contribution, indemnity, and breach of

                             (CR 28-46.)
contract against Centroplex. (CR


                                         -1-
                ﬁled a Motion
      Santander filed            Compel Arbitration and Stay of
                       Motion to Compel                      of Case, seeking an

                                                                             (CR 60-
           Mata’s claims against all Defendants be submitted to arbitration. (CR
order that Mata’s

     The trial court granted the motion as to the claims between Santander and Mata,
96.) The

                                              (CR 251-255.)
but denied the motion as to all other claims. (CR

                             FOR ORAL
                   STATEMENT FOR
                   STATEMENT          ARGUMENT
                                 ORAL ARGUMENT
      The Court should grant oral argument for the following reasons:
      The

      a.                    would give the Court a more
            Oral argument would                    more complete understanding of
                                                                               of
            the facts presented in this appeal. See Tex. R. App. P. 39.1(c).

      b.                  would significantly
            Oral argument would   signiﬁcantly aid the Court in deciding the case.
            See Tex. R. App. P. 38.1(e),
                                38.l(e), 39.1(d).

                                      FOR REVIEW
                            PRESENTED FOR
                     ISSUES PRESENTED
                     ISSUES               REVIEW
      Issue No. 1: The trial court erred by
                1: The                                           Motion to
                                         by denying Santander’s Motion
                   Compel Arbitration and Stay of Case as to Mata’s
                   Compel                                    Mata’s claims
                   against all Defendants.

                           STATEMENT OF
                           STATEMENT OF FACTS
                                        FACTS
      On or about December
      On          December 1,       BAY CITY
                           1, 2002, BAY      INVESTIGATIONS (“Bay City”)
                                        CITY INVESTIGATIONS
    DRIVE FINANCIAL
and DRIVE FINANCIAL SERVICES
                    SERVICES (“Drive Financial”) entered into a Service
Agreement (“Service Agreement”)
Agreement           Agreement”) whereby Drive Financial secured the services of

Bay                         of motor vehicles in which
Bay City to take possession of                   which Drive Financial held an

          (CR 68-70, 81-85.) Bay
interest. (CR                            now known
                             Bay City is now known as Redshift. (CR 70.) Drive
                                                      Redshift. (CR

                        name of
                assumed name
Financial is an assumed                    (CR 70, 86-94. ))
                             of Santander. (CR

      On December
      On December 28, 2002 Mata and Capitol Chevrolet, Inc. (“Seller”) executed
                      2002 Mata

                                                          (CR 68-72.) The
the Contract for the purchase and finance of the vehicle. (CR         The Contract

                                                                           money
                              of the purchase price and granted a purchase money
provided for terms of payment of


                                        -2-
security interest in the vehicle which was perfected by
                                 which was           by notation on a Texas certificate
                                                                            certiﬁcate

          (CR 68-74.) Thereafter, the Seller assigned the Contract to Arcadia Financial,
of title. (CR

                                                                              (CR 68-
                                Auto is the successor-in-interest to Arcadia. (CR
Ltd. (“Arcadia”). CitiFinancial Auto

70, 73-74, 91-94.)

      In January 2009, Mata                 Amendment Agreement
                       Mata entered into an Amendment Agreement with

                                                        (CR 68-70, 75-80). Under
              Auto to modify the terms of the Contract. (CR
CitiFinancial Auto                                                         Under

                 Amendment Agreement, CitiFinancial Auto
          of the Amendment
the terms of                                        Auto agreed to reduce the

                                          annum to 4.0%
                               12.82% per annum
Contract rate of interest from 12.82%                              Mata promised
                                                   4.0% per annum; Mata
to pay $1 1,448.67, plus interest at the reduced Contract rate of interest in twenty-three
   pay $11,448.67,

(23) monthly installment payments of $518.70,
                                     $5 1 8 .70, beginning February 23, 2009, with the

                               December 23, 2010. (CR
                            on December
final installment being due on                    (CR 68-70, 75-80.)
      As consideration for CitiFinancial Auto’s
      As                                 Auto’s agreement to modify the terms of
                                                                              of the

                             Amendment Agreement
Contract as set forth in the Amendment Agreement and to forbear exercising its

remedies after default under the Contract, Mata               Amendment Agreement
                                           Mata agreed in the Amendment Agreement

                                      may against CitiFinancial Auto, its agents,
                                 Mata may
that any claims or disputes that Mata

successors, or assigns that arise out of or relate to the Contract or any relationship

                       who did not sign the Contract shall, at Mata’s
with any third parties who                                     Mata’s or CitiFinancial

Auto’s election, be resolved by
Auto’s                       by arbitration. (CR 68-70, 75-80.) All terms and
                                arbitration. (CR

provisions of the Contract remained in full force and effect except those expressly

modiﬁed by
modified        Amendment Agreement. (CR
         by the Amendment            (CR 68-70, 75-80.)




                                           -3-
        The                              Amendment Agreement
        The Arbitration Provision of the Amendment Agreement states as follows:

        Any claim or dispute . . . whether in contract, tort or otherwise
        Any                      .   .   .



        (including, without limitation, interpretation and the scope of    of this
                                      of any issue and matters relating to the
        provision, the arbitrability of
        consummation, servicing, collection or enforcement of this contract or
        note) between  [Mata] and [CitiFinancial Auto] or [CitiFinancial Auto’s]
              between [Mata]
                                                    which arise out of or relate to
        employees, agents, successors or assigns which
        this contract or note or any resulting transaction or relationship
                                                             who do not sign this
        including any such relationship with third parties who
        contract or note shall, at [Mata’s] or [CitiFinancial Auto’s] election (or
        the election of any such third party)
                                         party) be resolved byby neutral, binding
        arbitration and not by
                            by court action.

        .   .   .                                   upon and inures to the benefit
        . . . This Arbitration Provision is binding upon                   beneﬁt
        of our respective heirs, successors, and assigns.

(CR 68-70, 77, 80.) The
(CR                                                               “The Federal
                    The Arbitration Provision further states that “The

                                                     (CR 68-70, 77, 80.)
Arbitration Act governs this Arbitration Provision.” (CR

        On or about June 1,
        On               1, 2010, Redshift and Centroplex entered into a Collateral


         Agreement (“Recovery Agreement”).
Recovery Agreement                         The Recovery Agreement
                              Agreement”). The          Agreement recites that

Redshift contracts with financial institutions to recover secured collateral, and that

Centroplex is in the business of recovering personal property and “wishes to establish

a relationship with Redshift Investigation in order to receive recovery assignments

. . .”
.   .  (CR 170-182.)
    .” (CR 170-182.)

        On September 6, 2010, Santander became
        On                              became the servicer of the Contract as

modiﬁed by
modified        Amendment Agreement, and subsequently became
         by the Amendment                             became the owner
                                                                 owner and

        (CR 68-70.)
holder. (CR

        Mata alleges that despite Redshift’s acknowledgment
        Mata                                 acknowledgment of Santander’s receipt of

payment in full Redshift hired Centroplex to repossess the vehicle, on February 23,



                                             -4-
      Mata suffered physical injuries during the course of a repossession of the
201 1 Mata
2011

vehicle   by Centroplex employee Vandusen
          by                              (CR 6.)
                                 Vandusen (CR

       Mata brought suit against Santander for breach of the Contract and against all
       Mata

                           common law fraud, trespass, gross negligence, violations
Defendants for conversion, common

of the Texas Deceptive Trade Practices Act relating to the alleged attempted

repossession. (CR        Mata alleges that Redshift is an agent of
              (CR 3-10.) Mata                                   of Santander; that

Vandusen is an employee of Centroplex; that Centroplex is the agent of Redshift; and
Vandusen

     Thompson is the owner
that Thompson        owner of Centroplex. (CR 3-10.)
                              Centroplex. (CR

       Redshift does not deny that it                      Agreement with Santander,
                                   it executed the Service Agreement


and concedes that it                           Agreement with Centroplex.
                  it entered into the Recovery Agreement                  (CR 31,
                                                              Centroplex. (CR

97.)

       Centroplex concedes that it                           Agreement with Redshift
                                it entered into the Recovery Agreement


                                                     Vandusen to repossess Mata’s
to conduct repossessions; and that Centroplex tasked Vandusen              Mata’s

vehicle.   (CR 118-119,
           (CR 118-119, 165-182.)
                        165-182.)

                                                                     Thompson, and
       Santander asserted cross-claims against Redshift, Centroplex, Thompson,

Vandusen for indemnification,
Vandusen                                                                    (CR 47-
             indemniﬁcation, contribution, and proportionate responsibility (CR

59.)

       Vandusen asserted a counter-claim against Santander for indemnity and/or
       Vandusen

contribution and asserted cross-claims against Redshift for indemnity and/or

contribution. Redshift asserted cross-claims for contribution, indemnity, and breach

                                (CR 28-46.)
of contract against Centroplex. (CR




                                         -5-
                ﬁled a Motion
      Santander filed            Compel and Stay of
                       Motion to Compel          of Case, seeking an order that

Mata submit his claims against all Defendants to arbitration, since all of his claims
Mata

                                        (CR 60-96.) The
arise out of or relate to the Contract. (CR         The trial court granted the motion

with regard to the claims between Santander and Mata, but denied the motion as to

                  (CR 251-255.)
          claims. (CR
all other claims.

                                   ARGUMENT
                                   ARGUMENT

                                            Review
                                Standard of Review
                                Standard

      Whether an enforceable agreement to arbitrate exists is a legal question that the
      Whether

appellate court reviews de novo. Rachal
                                 Rachal v.            S.W.3d 840, 843 (Tex. 2013).
                                        v. Reitz, 403 S.W.3d


In reviewing a trial court’s denial of a motion to compel arbitration, the appellate

                                                                            by the
court defers to the trial court’s factual determinations that are supported by

                                                                     Id.; J.M.
evidence but reviews the trial court’s legal determinations de novo. Id.; J.M.

Davidson,
Davidson, Inc.
          Inc. v. Webster, 128
               v. Webster,     S.W.3d 223, 227 (Tex. 2003).
                           128 S.W.3d

      Issue No. 1: The trial court erred by
                1: The                                           Motion to
                                         by denying Santander’s Motion
                   Compel Arbitration and Stay of Case as to Mata’s
                   Compel                                    Mata’s claims
                   against all Defendants.

      The trial court erred in denying Santander’s motion to compel arbitration as to
      The

                                                   was a valid agreement to arbitrate,
Mata’s claims against all Defendants because there was
Mata’s
    Mata’s claims were within the scope of the Arbitration Clause.
and Mata’s

      A party seeking to compel arbitration under the Federal Arbitration Act
      A
(“FAA”) must establish (1) a valid
(“FAA”)                      Valid agreement to arbitrate and (2) that the claims

                                                  §§ 2, 3, 4; In re Kellogg Brown
raised are within the agreement’s scope. 9 U.S.C. §§                              &
                                                                            Brown &

Root, Inc., 166
Root,           S.W.3d 732, 738 (Tex. 2005).
            166 S.W.3d


                                         -6-
      Texas procedure controls the determination of whether claims fall within the

scope of the arbitration clause, regardless of whether the arbitration agreement

            FAA or the Texas Arbitration Act ("TAA").
invokes the FAA                              ("TAA"). In re MHI
                                                            MHI Partnership,
                                                                Partnership, 7
S.W.3d 918, 921
S.W.3d                App.—Houston 1999,
            921 (Tex. App.—Houston 1999, orig. proceeding).
                                               proceeding). The TAA provides
                                                            The TAA

                                                  upon the application of a party showing
that a court shall order the parties to arbitrate upon

an agreement to arbitrate and the opposing party's refusal to arbitrate.
                                                              arbitrate. Tex. Civ. Prac.

& Rem.
&      Code Ann. §§ 171.021(a)(1),(2).
  Rem. Code         171 .021(a)(1),(2). If
                                        If a party opposing an application denies the

          of the agreement, the court shall summarily determine that issue. Id. at (b).
existence of

The             may summarily decide whether to compel arbitration on the basis of
The trial court may                                                             of

                                     stipulations. MHI,
affidavits pleadings, discovery, and stipulations.        S.W.3d at 922 (citing Jack
                                                   MHI, 7 S.W.3d

B. Anglin Co.
B.        Co. v.
              v. Tipps, 842 S.W.2d 266, 268-69 (Tex. 1992)).
                              S.W.2d                           Ifthe
                                                       1992)). If the opposing party

fails to present such controverting evidence, the trial court has no discretion but to

                                              arbitration. MHI,
summarily grant the movant's motion to compel arbitration. MHI, 7 S.W.3 at 922; see

                  S.W.2d at 270 (the court must accept as true the clear, direct, and
also, Anglin, 842 S.W.2d
also,

positive evidence of an undisputed affidavit,
                                   afﬁdavit, even of a party's agent). Absent fraud,

                                          bound by
misrepresentation, or deceit, parties are bound              of an arbitration
                                                by the terms of

agreement. See In re McKinney, 167
agreement.                         S.W.3d 833, 835 (Tex. 2005); SEB,
                               167 S.W.3d                       SEB, Inc.
                                                                     Inc. v.
                                                                          v.


              03-10-00375-CV, 2011
Campbell, No. 03-10-00375-CV,                 LEXIS 1588,
                              201 1 Tex. App. LEXIS       *9 (Tex. App.–Austin
                                                    1588, *9       App.—Austin

2011, no pet.) (mem. op.).

      The first question for this Court is whether there exists an agreement for
      The

             which is reviewed de novo. Rachal, 403
arbitration, which                                  S.W.3d at 843 (Tex. 2013); In
                                                403 S.W.3d

re FirstMerit Bank,          S.W.3d 749, 753-54 (Tex. 2001) (orig. proceeding);
              Bank, N.A., 52 S.W.3d                                proceeding); In


                                           -7-
   Sun Communications, 86 S.W.3d
re Sun                                          App.—Austin 2002, orig.
                          S.W.3d 313, 317 (Tex. App.—Austin

proceeding)               Whether an arbitration agreement is binding on a non-party
proceeding) (per curiam). Whether

implicates the existence of a valid agreement to arbitrate and is therefore a gateway

                                                        Homes, L.P., 180
                                                Weekley Homes,
matter for the trial court to decide. See In re Weekley                  S.W.3d 127,
                                                                     180 S.W.3d 127,

130 (Tex. 2005); McGehee
130                      v. Bowman,
                 McGehee v.                                   App.—Dallas
                                        S.W.3d 820, 826 (Tex. App.—Dallas
                            Bowman, 339 S.W.3d
2011, no. pet.). The Amendment Agreement
                 The Amendment Agreement contains an Arbitration Provision

        Mata agrees to arbitrate, at Mata’s
whereby Mata                         Mata’s or Santander’s election (as CitiFinancial

Auto’s successor and assignee) any claim or dispute arising out of
Auto’s                                                          of the Contract,

including any claim or dispute between Mata and any third parties relating to a
                               between Mata

                                          (CR 68-70, 75-80.) And, neither Mata,
relationship resulting from the Contract. (CR

                                    Vandusen presented any evidence to controvert
                      Thompson, nor Vandusen
Redshift, Centroplex, Thompson,

the existence of the Arbitration Clause or presented any evidence that the arbitration

       was procured by
clause was                                                  (CR 117-152,
                    by fraud, misrepresentation, or deceit. (CR          153-15 5,
                                                                117-152, 153-155,

                                                            Mata’s claims relating to
202-210.) Thus, a valid agreement to arbitrate exists as to Mata’s

the Contract.

                                                    by Redshift, Centroplex,
      While the Arbitration Provision is not signed by

Thompson, or Vandusen, that is not determinative of whether there exists a valid
Thompson,

                                     S.W.3d at 738. There are six recognized
                                 166 S.W.3d
agreement to arbitrate. Kellogg, 166

                         common principles of contract and agency law, that may
theories, arising out of common                                             may bind
                                                             by reference; (2)
                               agreements: (1) incorporation by
non-signatories to arbitration agreements:

assumption; (3) agency; (4) alter ego; (5) equitable estoppel, and (6) third-party
assumption;

             Id. at 739.
beneficiary. Id.


                                         -8-
      The scope of
      The                                   may be extended to claims against agents
                of an arbitration agreement may

of the principal when
                 when the agents’ allegedly wrongful acts relate to their behavior as

agents and when                                                       by the
           when those acts are within the scope of the claims covered by

arbitration provisions.
            provisions. SEB, 2011 LEXIS 1588,
                             2011 Tex. App. LEXIS 1588, at *13; Gililland v. Taylor
                                                                            12.




                 11-O3-00175-CV, 2004
Investments, No. 11-03-00175-CV,
Investments,                     2004 Tex. App.          LEXIS 8521, *8-9
                                                         LEXIS       *8-9 (Tex.

App.—Eastland 2004, pet. denied) (mem. op.); McMillan
App.–Eastland                                McMillan v. Computer Translation
                                                      v. Computer


        & Support,
Systems &                   S.W.3d 477, 481
          Support, Inc., 66 S.W.3d                App.—Dallas 2001, no pet.).
                                        481 (Tex. App.–Dallas

               “agent” includes those persons or entities for whom
      The term “agent”
      The                                                                  would be
                                                              whom a party would

vicariously liable.           & Gilchrist v.
                      Jenkins &                        S.W.3d 198,
                                          v. Riggs, 87 S.W.3d 198, 202 (Tex.

App.–Dallas                 A secured creditor is vicariously liable for a breach of
App.—Dallas 2002, no pet.). A                                                     of

                    by its independent contractor during an attempted repossession
the peace committed by

of collateral.           & Comm.
   collateral. Tex. Bus. &       Code §§ 9.609(b)(2); Mbank
                           Comm. Code                 Mbank El Paso
                                                               Paso v.
                                                                    v. Sanchez,


    S.W.2d 151,
836 S.W.2d 153-54 (Tex. 1992).
           151, 153-54              When a duty is imposed by
                             1992). When                   by law on the basis

                                                                               by
of concerns for public safety, the party with the duty cannot escape that duty by

           it to an independent contractor. Mbank,
delegating it                                          S.W.2d at 153.
                                            Mbank, 836 S.W.2d 153. Therefore,

a secured creditor is vicariously liable for breaches of the peace committed by
                                                                             by its
            contractors. Id.
independent contractors. Id. at 153-54. Mata’s petition expressly asserts Santander’s
                                153-54. Mata’s

                                                                Vandusen under the
liability for the acts or omissions of Redshift, Centroplex and Vandusen

Mbank           (CR 8.)
Mbank doctrine. (CR

                                                     home from SEB.
      In SEB, the Campbells purchased a manufactured home      SEB. 2011
                                                                    201 1 Tex.

     LEXIS 1588
App. LEXIS               The Campbells executed an Arbitration Agreement
           1588 at *1-2. The                                   Agreement as

     of their purchase of
part of                       home in which
                       of the home    which they agreed to arbitrate all claims and


                                         -9-
disputes arising out of                    way to the sale, purchase or occupancy of
                     of or relating in any way                                    of the

                                                      was signed by
                                            Agreement was
home. Id. at *8-9. However, the Arbitration Agreement               Sam Bath,
                                                                 by Sam
SEB's president, on behalf
SEB's               behalfof"Circle   B Homes."
                           of "Circle B Homes." Id.        The Campbells sued SEB,
                                                Id. at *3. The
                                                  967—as the seller of real property
Bath, Larry Cousins (a salesman for SEB), as well 967—as

             home was
   which the home
on which          was located—and
                      located—and 967's general partner and vice president

                                                               home and real property.
                         of action relating to the sale of the home
asserting several causes of

Id. at *2.
Id.          SEB, Bath, and Cousins (collectively, “Circle B”) moved to compel
                                                           B”) moved    compel

ammmmn%mﬂwCmmmm¥dmmaymmCmbB.MJHU.ﬂwnmcwn
arbitration as to the Campbells’ claims against Circle B. Id. at *3. The trial court

                   Id.
denied the motion. Id.

                                            Agreement was
      This Court found that the Arbitration Agreement                          by
                                                      was not only enforceable by

                              Agreement also applied to the Campbells’
SEB, but that the Arbitration Agreement                     Campbells’ claims

against Bath and Cousins, even though they were not signatories to the agreement.

Id. at *12-13.   The Campbells specifically alleged that their claims against Bath and
                 The

                                                                        employment
                  of actions taken within the course and scope of their employment
Cousins arose out of
                  Campbells’ claims against Bath and Cousins all arose out of or
with SEB, and the Campbells’

were related to the Campbells’
                    Campbells’ purchase of the home. Id.    13-14. This Court ruled
                                                     Id. at 13-14.

that “[e]xtending the scope of an arbitration provision to an agent of the party who
                                                                                 who

agreed to arbitration furthers the policy favoring arbitration and the parties‘
                                                                       parties' intent to

                 forum for resolving disputes arising under an agreement.
provide a single forum                                         agreement. Id.; see

             S.W.3d at 481
McMillan, 66 S.W.3d 481 (citing Pritzker v.
                                            v. Merrill Lynch, Pierce, Fenner,
                                                       Lynch, Pierce,         &
                                                                      Fenner, &

Smith, Inc., 7 F.3d 1110,
Smith,                    1121 (3rd Cir. 1993)).
                    1110, 1121           1993)).




                                          -10-
      Mata alleges that Santander is vicariously liable as a matter of law for the
      Mata
                                                            “agents” of Santander,
                                 Thompson, and Vandusen, as “agents”
actions of Redshift, Centroplex, Thompson,
                                     Mata’s vehicle. Redshift does not deny that
in the course of the repossession of Mata’s

acting on behalf of Santander it                                 Mata’s vehicle.
                              it engaged Centroplex to repossess Mata’s


CENTROPLEX admits that acting on behalf of Redshift, itit “tasked” Vandusen
CENTROPLEX                                                                  who
                                                                   Vandusen who
                        Mata’s vehicle -— Santander’s collateral.
did, in fact, repossess Mata’s                        collateral. Thus, these non-

                bound to the Arbitration Provision. And, it
signatories are bound                                       would further public
                                                         it would


                                Plaintiffs claims against all Defendants in this case to
policy favoring arbitration for Plaintiff’s

                        forum in an arbitration proceeding.
be resolved in a single forum                               As such, the trial court
                                                proceeding. As

                                                                Plaintiffs claims
erred in denying Santander’s motion to compel arbitration as to Plaintiff’s

against the other defendants who                                         Provision.
                             who were non-signatories to the Arbitration Provision.

      Furthermore, the other Defendants, as non-signatories to the Contract are

bound                                                  by reference. See,
bound to arbitration under the theory of incorporation by                          166
                                                                     See, Kellogg, 166
S.W.3d at 739; Keytrade USA,
S.W.3d                  USA, Inc. v. AIN
                             Inc. v. AIN Temouchent      404 F.3d 891, 896-97
                                         Temouchent M/V, 404

                 Kvaerner ASA
(5th Cir. 2005); Kvaerner     v. Bank
                          ASA v.      0fT0ky0—M1'tsubishi,
                                 Bank of                   Ltd., New
                                         Tokyo-Mitsubishi, Ltd.,     York Branch,
                                                                 New York
              266-67 (4th Cir. 2000).
210 F.3d 262, 266-67

                                                             & Compagnie
      In Keytrade, Societe Nationale de Transports Maritimes & Compagnie
                                            ("CNAN"), the owner
Nationale Algerienne de Navigation Maritime ("CNAN"),     owner of the bulk

            Temouchent M/V, entered into a time charter party with Progress Bulk
carrier Ain Temouchent

                                                    Temouchent to Progress Bulk
Carriers, Inc. ("Progress Bulk"), providing the Ain Temouchent             Bulk for

                                                                        A charter party
                                        of $ 6,000 per day. Id. at 892. A
a period of six to ten months at a cost of

                                                                            by name. Id.
is a specialized form of contract for the hire of an entire ship, specified by


                                          -11-
at n. 1. A time charter provides for the charterer to obtain the vessel for a fixed
      1. A                                                                    ﬁxed
period of time; a voyage charter provides for the charterer to obtain the vessel for the

       of a voyage. Id.
length of               The time charter at issue contained an arbitration clause,
                    Id. The

which
which stated that "all disputes arising out of this contract . . . shall be referred to
                                                                .   .   .




               London." Id.
arbitration in London." Id.

                  Bulk subsequently entered into a voyage charter with Keytrade A.G.
         Progress Bulk

                                                                USA ("KUSA"),
                                            company of Keytrade USA
("KAG"), a Swiss corporation and the parent company
("KAG"),                                                            ("KUSA"),

a Chicago-based subsidiary that sells fertilizer to customers in the United States. Id.

             Bulk/KAG voyage charter contained an arbitration clause that "any
The Progress Bulk/KAG
The

dispute arising under this Charter Party [was] to be referred to Arbitration in
London." Id.
London." Id. The          Bulk/KAG voyage charter also provided that a "Congen"
             The Progress Bulk/KAG                                     "Congen"

bill             was to be utilized. Id. The
       of lading was                         Congen bill of lading stated that "all terms
                                         The Congen

and conditions, liberties and exceptions of the Charter Party, dated as overleaf,

              Law and Arbitration Clause, are herewith incorporated." Id. at 893.
including the Law

    Congen bill of lading, however, did not specify which
The Congen
The                                                                     was
                                                    which charter party was

incorporated—the time charter between CNAN and Progress Bulk, or the voyage
                              between CNAN

charter between Progress Bulk     KAG. Id.
                         Bulk and KAG. Id. at 894. Pursuant to the Progress

Bulk/KAG voyage charter, cargo was
Bulk/KAG                       was loaded onto the Ain Temouchent, KUSA was
                                                       Temouchent, KUSA was
                                                                Temouchent signed the
                                                     of the Ain Temouchent
given a bill of lading for the cargo, and the master of

bill   oflading
       of lading on behalf of CNAN. Id.
                           of CNAN. Id. at 892-93.




                                            -12-
         The shipment arrived 16
         The                                    KUSA filed suit against Progress Bulk
                              16 days late, and KUSA                             Bulk

    CNAN in personam
and CNAN                         Temouchent in rem
            personam and the Ain Temouchent    rem for breach of the bill of
                                                                          of

                    CNAN moved
lading. Id. at 893. CNAN                                KUSA's claims based on
                         moved to compel arbitration of KUSA's
                         of lading incorporated the arbitration agreement by
the theory that the bill of                                               by reference.
Id.   The district court denied the motion. Id.
      The                                   Id.

         On appeal, the Fifth Circuit held that KUSA,
         On                                     KUSA, although itit was
                                                                    was a non-signatory

                                                       KAG, was
                                              Bulk and KAG,
to the arbitration agreement between Progress Bulk          was required to

                                                                           Bulk/KAG
arbitrate its dispute because the bill of lading incorporated the Progress Bulk/KAG

voyage charter and arbitration clause by                        The Fifth Circuit
                                      by reference. Id. at 896. The

explained that it
               it has never held that “an                        may only be found
                                      “an agreement to arbitrate may

from the four corners of the document.” Id. at 896. Rather, “there are exceptions to

the four corners rule,” and thus the “charter’s arbitration clause established in [the

                    of lading] a right to
parties to the bill of                            compel arbitration.
                                                         arbitration.   Id. at
                                                                        Id.      896-97.

         In Kvaemer,  BCH Energy entered into a Construction Agreement
            Kvaerner, BCH                                    Agreement with a

                                                       of constructing a waste-to-energy
                          oint venture for the purpose of
general contractor as a jjoint

plant in Fayetteville, North
                       North Carolina.   210              The Construction Agreement
210 F.2d at 264. The              Agreement

                                                                          of or relating
contained a broad arbitration clause requiring that disputes "arising out of

        Agreement be submitted to arbitration in North
to" the Agreement                                                            A
                                                 North Carolina. Id. at 265. A

syndicate of banks, including The Bank of
                              The Bank                    ﬁnancing for the project.
                                       of Tokyo, provided financing

Id. at
Id.                                                Agreements to "irrevocably and
         264. Kvaerner and Jones executed Guaranty Agreements

                guarantee[] the punctual performance of each and every obligation
unconditionally guarantee[]

of [the joint
        joint venture] under the [Construction] Agreement." Id.
                                 [Construction] Agreement." Id. at 264.


                                           -13-
      The Guaranties could be enforced against Kvaerner and Jones in the event the
      The

joint
joint venture did not                                             Agreement. Id.
                        perform its duties under the Construction Agreement.     The
                                                                             Id. The

                                  and Jones "shall
Guaranties provided that Kvaerner and                       same rights and
                                            “shall have the same

remedies of [the joint                    [Construction] Agreement." Id.
                 joint venture] under the [Construction]                         The
                                                                     Id. at 265. The

Bank of Tokyo
Bank    Tokyo signed the Guaranties on behalf of the banks.             The
                                                     banks. Id. at 264. The

             Agreement and Guaranty Agreement
Construction Agreement                        became in default due to failure
                                    Agreement became

                  make payment on the banks'
of the project to make                banks’ financing,        Bank of
                                             ﬁnancing, and the Bank    Tokyo
                                                                    of Tokyo

brought suit against Kvaerner and Jones for breach of the Guaranty Agreements. Id.
                                                                               Id.

      The                               Bank of
      The Fourth Circuit found that the Bank          was bound
                                                Tokyo was
                                             of Tokyo     bound to arbitrate its

                                                                     was
                                                           Agreement was
claims against Kvaerner and Jones because the Construction Agreement

                                              The Fourth Circuit held that although
                                  Id. at 265. The
incorporated into the Guaranties. Id.

the Guaranties did not specifically reference arbitration, because the Construction

Agreement contained an arbitration clause, the provision of the Guaranties that gave
Agreement

                                               Agreement to Kvaerner and Jones also
the rights and remedies under the Construction Agreement

                                                                          of or related
granted Kvaerner and Jones the right to arbitrate disputes that arose out of

                    Agreement by
to the Construction Agreement                  by reference. Id.
                              by incorporation by            Id. at 265-66.

                        Agreement between
      Here, the Service Agreement         SCUSA and Redshift, and the Recovery
                                  between SCUSA

Agreement                                               upon and incorporate by
Agreement between Redshift and Centroplex are dependent upon                 by

                                                                          by Mata, that
reference the retail installment contracts, such as the Contract executed by

                                                    which Redshift and Centroplex are
grant a security interest in the collateral and for which

to provide recovery services for such collateral. The Service Agreement
                                      collateral. The         Agreement provides that

“[SCUSA] hereby engages the services of
“[SCUSA]                             of [Redshift] to perform investigation and


                                          -14-
                                                   owned by
                      speciﬁc accounts receivable, owned
recovery services for specific                              [SCUSA] and placed
                                                         by [SCUSA]

                                                                         which
                                                         of all accounts which
with [Redshift]. Redshift agrees to undertake collection of

[SCUSA]                                       (CR 81-85.) The
[SCUSA] decides to place with [Redshift]...." (CR         The Recovery Agreement
                                                                       Agreement

provides that Redshift contracts with financial
                                      ﬁnancial institutions to recover secured

collateral, and that Centroplex is in the business of recovering personal property and

“wishes to establish a relationship with Redshift Investigation in order to receive

                          (CR 170-182)
         assignments...” (CR
recovery assignments....”     170-182) (emphasis added). The Service Agreement
                                                 added). The         Agreement

                 Agreement incorporate by
and the Recovery Agreement             by reference the underlying retail
                          which recovery services will be provided and are dependent
installment contracts for which

upon
upon secured transactions, such as the Contract. All repossessors derive a beneﬁt
                                                                           benefit

from such retail installment contracts that are incorporated by
                                                             by reference into the

        Agreement and the Recovery Agreement
Service Agreement                  Agreement by                             As
                                                engagement in repossession. As
                                             by engagement

                                                                    bound to
such, the other Defendants, as non-signatories to the Contract, are bound

                             of incorporation by
arbitration under the theory of               by reference.
      The second question is whether the arbitration agreement covers the claims
      The

                           §§ 2, 4; In re D.
before the court. 9 U.S.C. §§                Wilson Constr.
                                          D. Wilson Constr. Co., 196 S.W.3d 774, 781
                                                                 196 S.W.3d 781

             Any doubt regarding coverage of the dispute is resolved in favor of
(Tex. 2006). Any

arbitration because both Texas and federal policies have clearly expressed a

               arbitration. Mitsubishi Motors
preference for arbitration.                   Corp. v.
                                       Motors Corp.          Chrysler—Plymouth, Inc.
                                                    v. Soler Chrysler-Plymouth, Inc.,,




473 U.S. 614, 626 (1985); Prudential Sec., Inc. v.
                                     Sec., Inc.                  S.W.2d 896, 899
                                                v. Marshall, 909 S.W.2d


                                 S.W.3d at 753-54; Sun Communications,
      1995); FirstMerit Bank, 52 S.W.3d
(Tex. 1995);                                           Communications, Inc., 86
S.W.3d at 317.
S.W.3d


                                         .15-
                                         -15-
      "To determine whether a claim falls within the scope of the agreement, courts
      "To
     ‘focus on the factual allegations of
must `focus                            of the complaint, rather than the legal causes

                                     334 S.W.3d
          asserted."‘ In re Rubiola, 334
of action asserted.'"                    S.W.3d 220, 225 (Tex. 2011) (quoting

Prudential, 909 S.W.2d
Prudential, 909 S.W.3d 807, 813 (Tex.
                S.W.2d at 900); In re Stanford Group, 273 S.W.3d

App.—Houston [14th
App.—Houston                                      ("We look at the facts alleged,
             [l4th Dist.] 2008, orig. proceeding) ("We

rather than the legal causes of actions presented,
                                        presented, and consider whether the facts touch

                                                          A plain reading of the
                by the underlying arbitration agreement." A
matters covered by

                                           Mata is bound
Arbitration Provision leaves no doubt that Mata    bound to submit his claims
                                                    68-70M 77, 80.) Under
                                                (CR 68-70M
asserted in the underlying suit to arbitration. (CR                 Under the
                       Mata agreed to submit to arbitration his claims or disputes that
Arbitration Provision, Mata

relate to the Contract, whether in contract, tort or otherwise, including, the

                         of the Arbitration Provision, and the arbitrability of
interpretation and scope of                                                  of any

issue, and any matters relating to the consummation, servicing, collection, or

                             (CR 68-70, 77, 80.) All of
enforcement of the Contract. (CR                        Mata’s claims against all of
                                                     of Mata’s                    of

the defendants in this case arise out of and relate to the servicing, collection, or

enforcement of the Contract in the alleged attempt to repossess the vehicle that

secured payment of               Mata specifically
                of the Contract. Mata speciﬁcally alleges an agency relationship

between
between the Defendants in this case.
            Mata’s claims asserted against all Defendants are within the Arbitration
      Thus, Mata’s

                                                                            Motion to
Provision’s scope, and the trial court clearly erred in denying Santander’s Motion

Compel Arbitration and stay of
Compel                                    Mata’ s claims against the other Defendants.
                            of case as to Mata’s                           Defendants.




                                         -15-
                                         -16-
                                     PRAYER
                                     PRAYER

WHEREFORE,
WHEREFORE,           PREMISES
                     PREMISES     CONSIDERED,
                                  CONSIDERED,          Appellant,    SANTANDER
                                                                     SANTANDER

CONSUMER USA,
CONSUMER USA, INC., fully prays that this Court grant oral argument on this
appeal, and thereafter, reverse the trial court’s order denying Santander’s motion to
                         Mata’s claims against the other Defendants, enter an order
compel arbitration as to Mata’s
                                 Mata’s claims in the underlying cause of action, and
compelling arbitration of all of Mata’s

for all other and further relief    which Santander Consumer
                          relief to which                              may show
                                                             USA, Inc. may
                                                    Consumer USA,          show
itself to be justly entitled.



                                       Respectfully submitted,

                                       DEVLIN, NAYI
                                       DEVLIN, NAYLOR & & TURBYFILL,
                                                          TURBYFILL, P.L.L.C.
                                                    iOR


                                        DONALD L. TURBYFILL
                                       DONALD        TURBYFILL
                                                            20296380
                                       State Bar of Texas # 20296380
                                       ddturbyfill@dntlaw.com
                                         turbyfill@dntlaw.com             [[E-MAIL]
                                                                            E-MAIL]
                                        DEBORAH C. S. RIHERD
                                       DEBORAH           RIHERD
                                                            24038904
                                       State Bar of Texas # 24038904
                                       driherd@dntlaw.com [[E-MAIL]
                                                              E-MAIL]
                                        VICKI W.
                                       VICKI      HART
                                              W. HART
                                                            24046037
                                       State Bar of Texas # 24046037
                                       vhart@dntlaw.com [[E-MAIL]
                                                            E-MAIL]
                                                Woodway, Suite 420-West
                                        4801 Woodway,
                                       4801                              420-West
                                                        77056-1805
                                       Houston, Texas 77056-1805
                                             622-8338 [[PHONE]
                                       (713) 622-8338   PHONE]
                                       (713) 586-7053 [[FACSIMILE]
                                                        FACSIMILE]
                                        ATTORNEYS FOR
                                       ATTORNEYS                    APPELLANT
                                                           FOR APPELLANT
                                       SANTANDER      CONSUMER USA,
                                        SANTANDER CONSUMER            USA, INC.




                                        -17-
                       CERTIFICATE OF
                       CERTIFICATE          COMPLIANCE
                                       OF COMPLIANCE
                                     was produced on a computer using Corel
                           document was
       I certify that this document
WordPerfect X5X5 and contains 3,821                      by the computer software's
                              3,821 words, as determined by
word-count function, excluding the sections of
                                             of the document listed in Tex. R. App.
                                                    docyiment
P. 9.4(i)(1).
   9.4(i)(1).



                                         DEBORAH C. S. RIHERD
                                         DEBORAH       RIHERD
                           CERTIFICATE OF
                          CERTIFICATE        OF SERVICE
                                                  SERVICE
       The undersigned does hereby certify that a true and correct copy
       The                                                                   of the above
                                                                       copy of
                           was served upon
and foregoing instrument was          upon the following parties either electronically
                              manager or in the alternative served by
                       ﬁling manager
through an electronic filing                                          by fax prior to 5:00
                                                                           December 31,
                 by mail, commercial delivery service, or email, on December
p.m., in person, by
2014:
2014:
           Mata
 Mario A. Mata
 Mario                                          Keneﬁck
                                       John S. Kenefick
 Mario           PLLC
 Mario A. Mata, PLLC                   JKeneﬁck@MacdonaldDevin.com [[E-MAIL]
                                       JKenefick@MacdonaldDevin.com              E-MAIL]
  111 Congress Avenue, Suite
 111                                   John R. Sigety
                    78701
 400Austin, Texas 78701                J Sigety@Macdona1dDevin.com [[E-MAIL]
                                       JSigety@MacdonaldDevin.com             E-MAIL]
        681-4461 [[PHONE]
 (512) 681-4461    PHONE]              MacDonald Devin, P.C.
                                       MacDonald
        682-2147 [[FACSIMILE]
 (512) 682-2147    FACSIMILE]          3800 Renaissance Tower
                                       3800                   Tower
 APPELLEE, pro se
 APPELLEE,                                    Elm Street
                                       1201 Elm
                                       1201
                                                         75270-2130
                                       Dallas, Texas 75270-2130
 David L. Treat
 David                                        744-3300 [[PHONE]
                                       (214) 744-3300       PHONE]
 dlt@1st1aw.com [[E-MAIL]
 dlt@lstlaw.com    E-MAIL]                    747-0942 [[FACSIMILE]
                                       (214) 747-0942       FACSIMILE]
 Lindow Stephens Treat, LLP
 Lindow                    LLP         ATTORNEYS FOR
                                       ATTORNEYS          FOR APPELLEE
                                                                APPELLEE
 The  Vogue Building
 The Vogue                             BLAKE     THORNTON VANDUSEN
                                       BLAKE THORNTON             VANDUSEN
 600 Navarro Street, Sixth Floor
 San Antonio, Texas 78205              Karen C. Burgess
                                       Karen
        227-2200 [[PHONE]
 (210) 227-2200    PHONE]              kburgess@richardsonburgess.com [[E-MAIL] E-MAIL]
        227-4602 [[FACSIMILE]
 (210) 227-4602    FACSIMILE]          Richardson +               LLP
                                                      + Burgess LLP
 ATTORNEY FOR
 ATTORNEY      FOR APPELLEES
                     APPELLEES 221          West 66"‘th Street, Suite 900
                                       221 West
 REDSHIFT INVESTIGATION
 REDSHIFT     INVESTIGATION                              78701-3445
                                       Austin, Texas 78701-3445
 INC.                                         482-8808 [[PHONE]
                                       (512) 482-8808       PHONE]
                                              499-8886 [[FACSIMILE]
                                       (512) 499-8886       FACSIMILE]
                                       ATTORNEY FOR
                                       ATTORNEY          FOR APPELLEES
                                                               APPELLEES
                                       CENTROPLEX AUTOMOBILE
                                       CENTROPLEX           AUTOMOBILE
                                       RECOVERY,
                                       RECOVERY,         INC.   AND JOHN
                                                                AND   JOHN F.
                                       THOMPSON
                                       THOMPSON
                                                               ,j:.

                                        DEBORAH C. S. RIHERD
                                        DEBORAH       RIHERD


                                           -18-
                                                                                  NO. 03-14-00782-CV
                                                                                  NO. 03-14-00782-CV

                                                 THE THIRD
                                              IN THE
                                              IN            COURT OF
                                                     THIRD COURT      APPEALS
                                                                   OF APPEALS
                                                      AT AUSTIN,
                                                     AT          TEXAS
                                                         AUSTIN, TEXAS

                SANTANDER   CONSUMER USA,
                SANTANDER CONSUMER      USA, INC.
                            Appellant,
                                v.
                                V.
   MARIO A. MATA,
   MARIO     MATA, CENTROPLEX    AUTOMOBILE RECOVERY,
                   CENTROPLEX AUTOMOBILE      RECOVERY, INC.,
        THOMPSON d/b/a CENTROPLEX
JOHN F. THOMPSON
JOHN                                 AUTOMOBILE RECOVERY,
                       CENTROPLEX AUTOMOBILE      RECOVERY, INC.
 REDSHIFT INVESTIGATION,
 REDSHIFT  INVESTIGATION, INC., and BLAKE THORNTON VANDUSEN,
                                    BLAKE THORNTON   VANDUSEN,
                            Appellees.

                                                                  APPELLANT’S APPENDIX
                                                                  APPELLANT’S APPENDIX

                                                                          LIST OF
                                                                          LIST    DOCUMENTS
                                                                               OF DOCUMENTS
Necessary Contents:

                                 Consumer USA,
Order on Defendant Santander Consumer             USA, Inc.’s         Motion to Compel
                                                            Inc. ’s Motion            Compel Arbitration
and Plea in Abatement                                     .   .   .   .   .   .   .   .   .   .   .   .  TAB 11
            Abatement .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TAB
                                                                                                          .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




Amendment Agreement
Amendment Agreement (with                                                           TAB 2
                    (With Arbitration Provision). . . . . . . . . . . . . . . . . . TAB                                                                        .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                  .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .    TAB 3
            2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .... TAB
9 U.S.C. §§ 2.                                                                                                     .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




9 U.S.C. §§ 3.    .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .    TAB 4
            3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .... TAB
                                                                                                                   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                  .   .   .   .   .   .   .   .   .   .       .   .   .   .   .   .   .   .   .   .   .   .   .    TAB 5
            4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .... TAB
9 U.S.C. §§ 4.                                                                                                     .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




          & Comm.
Tex. Bus. & Comm. Code                                                                           TAB 6
                  Code §§ 9.609. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TAB
                                                                                                  .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                & Rem.
Tex. Civ. Prac. &      Code Ann. §§ 171.021.
                  Rem. Code                                                               TAB 7
                                    171.021 . . . . . . . . . . . . . . . . . . . . . . . TAB                                      .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .




                                                                                                                  _Vi_
                                                                                                                  -vi-
TAB 1
TAB
                                                                                                       Flled In   The District Court
                                                                                                        of Travis county. Texas

                                                                                                              DEC e 2      201‘;


                                                                                                                                   M
                                                                                                                                   M4.
                                                                                                                            ’




                                                                                                      Mm Mm
                                                                                                      At       ._-_,.._.
                                              N0. D-1-GN-13 000677           _



 MARIO A. MATA                                                                   IN     THE        DISTRICT          COURT
 VS.
                                                              ¢0'3¢0>€O2®D




 CENTROPLEX AUTOMOBILE RECOVERY,§                                                TRAVIS           COUNTY,          TEXAS
 INC., BLAKE THORNTON VANDUSEN,    §
 JOHN F. THOMPSON d/b/a CENTROPLEX §
 AUTOMOBILE RECOVERY, INC.,        §
 SANTANDER CONSUMER USA, INC.,     §
 and    REDSHIFT INVESTIGATION INC.                           §                  353”         JUDICIAL            DISTRICT

               ORDER ON DEFENDANT SANTANDER CONSUMER USA, INC.’S
              MQIION TQ COMEEL ARBITRATION AND PLEA IN QATEMENT
          CAME to be heard on August 6, 2014, the MOTION TO COMPEL ARBITRATION AND
 STAY OF CASE, ﬁled herein by Defendant SANTANDER CONSUMER USA, INC., Movant and
 Defendant herein.

          Aﬁer notice and     hearing, and         upon   the review of the motion, any responses and replies


 submitted thereto, and the evidence presented, the Court ﬁnds that the Motion should be granted in

part,   and denied in part.   It is   therefore,


          ORDERED that the Motion is GRANTED with regard to the claims of Plaintiff MARIO A.
MATA (‘Plaintiff’)        against Defendant        SANTANDER CONSUMER USA,                           INC. (“Santander"),

only, and that those claims       of Plaintiff against Santander must be submitted to                        arbitration in a


manner provided by the arbitration agreement dated January 9, 2009.                       It is   further,


         ORDERED that the Motion is DENIED with regard to all other claims, including Plaintiffs
claims and Santander’s cross-claims, against Defendants                           CENTROPLEX AUTOMOBILE
RECOVERY,         INC.,    BLAKE THORNTON VANDUSEN, JOHN                                      F.    THOMPSON           d/b/a


CENTROPLEX AUTOMOBILE RECOVERY, INC., and REDSHIFT INVESTIGATION INC.                                                      It



is further,
                                                     tn-’H ' 4"" GS)
            ORDERED that not later than thi                  0) days   from the date of this Order,      Plaintiff must
                                                                                                                           ‘,4 1,(
                                                                                                                                     \   ‘l



 initiate arbitration of his     claims against Santander with the American Arbitration Association or the

 National Arbitration Forum.            It is   further,


            ORDERED that Santander shall pay to the American Arbitration Association or the National
 Arbitration    Forum    the ﬁling fee required by applicable rules in excess of the ﬁling fee paid by

 Plaintiff in the above—styled         and numbered cause of action; and further, Santander shall pay to the

 administrator all other administrative costs of the arbitration proceeding.               It is   further,


            ORDERED      that if Plaintiff does not initiate arbitration timely pursuant to this Order,

 Plaintiﬁ’s claims against Santander              may be   dismissed on proper motion and after hearing.           It is



 further,


            ORDERED that pending arbitration ofthe claims brought by Plaintiff against Santander, the
 entirety   of this litigation   is   hereby STAYED        until further order   of the Court.

            SIGNED: D£€£.H\5GL                    L             ,2o14.




                                                           JUDG1 PRESIDIN
                                                               ’\\M        so




Order on Defendant Santander Consumer USA, Inc.'s
Motion to Cornpel Arbitration and Plea in Abatement                                                           Page 2
 AGREED AS TO FORM ONLY:                                   AGREED AS TO FORM ONLY:



                                                              Vﬁfzf
 DEVLIN, NAYLOR & TURBYFILL,                P.L.L.C.       LINDOW STEPHENS TREAT LLP


 _@ AGREED AS TO FORM ONLY:                             AGREED AS TO FORM ONLY:
 MACDONALD DEVIN, RC.                                RICHARDSON + BURGESS LLP



 .1           s.   KENEFICK                          KAREN C. BURGESS
      Late       24006294
             Bar of Texas   1!                       State Bar of Texas i! 00796276
 JKcneﬁck@MncdonaldDevin.com            [E-M/tu.]    kburgcss@richardsonburgess.com   [E—Mz\iL]

JOHN R. SIGETY                                       221 West 6"‘ Street, Suite 900
StateBar of Texas # 24083853                         Austin, Texas 78701-3445
ISigety@MacdonaldDevin.com                           (512) 482-8808 [Puomz]
3800 Renaissance Tower                               (512) 499-8886 [F.\cs1Mu.15]
 1201        Elm Street                              ATTORNEYS FOR DEFENDANTS
Dallas,       Texas 75279-2130                       AND CROSS-DEFENDANTS
(214) 744-3300 [PHONE]                               CENTROPLEX AUTOMOBILE
(214) 747-0942 [FAcs1Mn.E]                           RECOVERY, INC AND
ATTORNEYS FOR DEFENDANT                              JOHN F. THOMPSON
AND CROSS—DEl'-‘ENDANT
BLAKE THORNTON VANDUSEN

AGREED AS TO FORM ONLY:



MARIO A. MATA
111 Congress Avenue, Suite       400
Austin, Texas 78701
(512) 681-4461 [PHONE]
(512) 682-2147 [FACSIMILE]
PLAINTIFF, pro se




Order on Defendant Sunlandcr Consumer USA, 1nc.'s
Motion to compel Arbitration and Plea in Abatement                                      Page 4
  AGREED AS TO FORM ONLY:                            AGREED AS TO FORM ONLY:
  MACDONALD DEVIN, P.C.                              RICHARDSON + BURGESS LLP

                                                      ?’/-5/‘./
  JOHN S. KENEFICK                                   KAREN C. BURGESS
     Bar of Texas # 24006294
  State                                              State   Bar of Texas # 00796276
 J'Keneﬁck@MacdonaldDevin.com            [E-MAIL]    kburgess@richardsonburgess.com    [E-MAIL]
 JOHN IL SIGETY                                      221 West 6"‘ Street, Suite 900
 State Bar of Texas # 24083853                       Austin, Texas 78701-3445
 JSigety@Macdona1dDevIn.com                          (512) 482-8808 [Pnoms]
 3800 Renaissance Tower                              (512) 499-8886 [FACSIMLLE]
  1201    Elm Street                                 ATTORNEYS FOR DEFENDANTS
 Dallas,Texas 75279-2130                             AND CROSS-DEFENDANTS
 (214) 744-3300 [PHONE]                              CENTROPLEX AUTOMOBILE
 (214) 747-0942 [FACSIMILE]                          RECOVERY, INC AND
 ATTORNEYS FOR DEFENDANT                             JOHN F. THOMPSON
 AND CROSS-DEFENDANT
 BLAKE THORNTON VANDUSEN

 AGREED AS TO FORM ONLY:



MARIO A. MATA
111 Congress Avenue, Suite       400
Austin, Texas 78701
(512)681-4461 [PHONE]
(512) 682-2147 [FAcsuvnLa]
PLAINTIFF, pro se




Order on Defendant Santander Consumer USA, Inc.’s
Motion to Compel Arbitration and Plea in Abatement                                     Page 4
TAB 2
TAB
To:         MARIO MATA
Fax Number: 0000030001
Return Fax Number: 8665337801
From: CitiFinanoial Auto
Comments: Please review the attached documents and provide the
signature(s) required. After reviewing and signing, return this
document in its entirety to CitiFinancial Auto for further review.
approval and Consideration. Please retain a copy of this agreement
for your records.
                           AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (“Agreement”) is made and takes effect as of the 9 th
day of January, 2009   ,by and between   CitiFinanoial Auto, Ltd.
("Company" or "He" or ”Us"), and MARIO MATA

                             1
                  (“Borrower(s)" or "You" or ”Your”) and amends the installment
contract or promissory note and security agreement dated December 23, 2002,
and having account number     -9686-guéthe "Contract").
Company and Borrower(s) acknowledge that the total amount due and owing under
the Contract as of the above date is            $11,443 67 (the "Total Amount
Due“) comprised of:
Unpaid    Principal balance or net balance       :   $11,333.24
"(Less   unearned finance charges)"
Unpaid   interest                                :   $115‘43
Unpaid   fees (such as late fees, NSF fees)      :   $.00
Unpaid   extension fees                          2   $.00

Borrower(s) hereby promise to pay to the order of Company, the Total Amount Due,
together with interest on the Unpaid Principal Balance at the rate of 4 000 K
per annum from the effective date of this Agreement until maturity, as follows:
In 23 monthly installments of      $518.70 beginning February 23, 2009       .   and
continuing until December 23. 2010,    when the final payment will be due.
The final payment will be for any unpaid principal balance and accrued interest
not yet paid as of such date together with any other sums (including unpaid
extension fees) then payable under the Contract, as modified herein.
Each installment shall be applied to unpaid fees (including unpaid extension
fees). accrued but unpaid interest (including unpaid interest), and principal
in any order we choose.
It is agreed that all terms and provisions of the original Contract shall remain
in full force and effect except as expressly modified herein. Borrower(s)
acknowledge and affirm that the security interest previously granted remains
valid and subsisting.

THIS AMENDMENT AGREEMENT CONTAINS AN ARBITRATION PROVISION WHICH SIGHIFICANTLY
AFFECTS YOUR RIGHTS IN ANY CLAIM OR DISPUTE WITH US. PLEASE READ THE ARBITRATION
PROVISION ON PAGE 2.
If Company requires the consent to this Agreement by any additional party.
Borrower(s) agree to obtain such consent, and this Agreement will not be
effective if such consent is not obtained. Borrower(s) agree that this
Agreement is void if Company has not received a signed original of this
Agreement on or before January 23, 2003.
Borrower(s) acknowledge that this Agreement does not extend the term or coverage
provided by any credit insurance purchased at the time of the original Contract.
Company may be required to report the amount of any debt forgiven to the
Internal Revenue Services.
       THIS ARBITRATION PROVISION SIGNIFICANTIY AFFECTS YOUR RIGHTS IN ANY CLAIM OR
       DISPUTE WITH US.PLEASE READ THIS ARBITRATION PROVISION CAREFULLY BEFORE YOU SIGN
       THIS AGREEMENT.
       EITHER BORROUER(S) OR COMPANY MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US,EKCEPT AS
       PROVIDED BEIOU, DECIDED BY ARBITRATION. IF ARBITRATION IS CHOSEN,YOU AND HE HILL
       EACH GIVE UP OUR RIGHT TO A TRIAL BY THE COURT AND/OR A JURY TRIAL.IF ARBITRATION
       IS CHOSEN,YOU MAY NOT SERVE AS A CLASS REPRESENTATIVE OR PARTICIPATE AS A CLASS
                           ACTION AGAINST ANY PARTY ENTITLED TO COMPEL ARBITRATION UNDER
       ¥E¥2E§Ré§Ig¥gNCIASS
Any claim or dispute, except as provided below, whether in contract,tort or otherwise (including,
without limitation, interpretation and the scope of this provision, the arbitrability of any issue
and matters relating to the consummation, servicing, collection or enforcement of this contract or
note) between you and us or our employees, agents, successors or assigns which arise out of or
relate to this contract or note or any resulting transaction or relationship including any such
relationship with third parties who do not sign this contract or note shall, at your or our election
(or the election of any such third party) be resolved by neutral, binding arbitration and not by
court action, Any claim or dispute is to be arbitrated on an individual basis and not as a class
action, and you expressly waive any rights you may have to arbitrate a class action. The Federal
Arbitration Act governs this Arbitration Provision.
Notwithstanding this Arbitration Provision, you and we can not require the other to arbitrate the
following matters: (1) our respective rights, if any, to exercise self-help remedies; (2) seeking
provisional remedies to enforce our security interest from a court; (3) any action brought in small
claims court which remains in such court and asserts claims on an individual basis seeking $15,000
or less: and/or (4) any action where all parties collectively, including multiple named parties,
seek monetary relief in the aggregate of 315,000 or less in total relief including but not limited
to compensatory, statutory or punitive damages, costs and attorney fees. Neither you nor we waive
the right to arbitrate by exercising self—help remedies. filing suit, or seeking or obtaining
provisional remedies from a court.
The party initiating arbitration must choose one of the following organizations and follow its rules
for initiating and pursuing arbitration:
American Arbitration Association                       National Arbitration Forum
335 Madison Avenue, Floor 10,                          P.O. Box 50191
New York, NY 10017-4605                                Minneapolis, MN 55405
www.adr.org                                            www arbitration-forum com
You may obtain a copy of the arbitration rules and a form for demanding arbitration by contacting
one of the above organizations or by accessing their internet web site. For the American Arbitration
Association, the "Commercial Arbitration Rules" shall apply. For the National Arbitration Forum, the
“Code of Procedure" shall apply. The party making demand upon one of the organizations for arbitration
shall pay to such organization the filing fee required by the applicable rules when the demand is
made, except that Company will pay the amount of the filing fee in excess of the amount of the fee
that would be required for you to file a lawsuit in your jurisdiction. In addition, we will pay to the
Administrator all other administrative costs of the arbitration proceeding. The applicable arbitration
rules will determine who pays other costs and fees. such as costs of the arbitration that go beyond
one day of hearings. Each party shall pay their own attorney, expert, and witness fees and expenses,
unless otherwise required by law or by other terms of this agreement. This Arbitration Provision is
binding upon and inures to the benefit of our respective heirs, successors, and assigns.
      IN WITNESS UHEREOF, the parties hereto agree to the terms of this Amendment
      Agreement .




      CitiFinancial Auto. Ltd.                          Borrower:
                                                        Co—Borrower:
                           mwqﬂ

                                                                                                                                                                                                                                                                                                                                                                                                                      >.\-.u..Uu.a-.k.m.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .HZ0~n.uﬂ»-N...




                                                                                                                                                                                                                                                                                                                                                               Z9u.r..IL




                                                                                                                                                                                                                                                                                                                                                                                                                                  to

                                  av


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              nvuhuu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .W...-




                       w.0¥ZH¥                                                                                                                                                                                                                                                                                                                                                                                                                                                      E»./\uu.n.~




                                               30$
                                                                                                                                                                                                                                                                                                                                                                                                                      nvZu?.n.9U




                                                                                                                                                     .S\1%\                                                                                UE.n..urunv.a.uLW<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E2...



                                                                   WVRWK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    uuwmn




                                  $3                                                                                                 02:4.
                                                                                                                                                                                                                                                                                                                                            a.rﬂZ.ﬁ9.L.<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .u:0.Guuﬁ




                                                                                                                                                                                                                                                                                                                                                                                                                      K0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O9
                                                                                                                                                                               maﬁa

                                                                                                                                                                                                                                                                                      ‘
                       Xmﬂwk
                                                                                                                                                                                                        Huawbﬁ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               mu._El¢nr(



                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7:
                                                                                                                                                                                                                                                                                                                                           ma                                                                                                                                                                                                                                                                 0:!»

                                       uS.v
                                                                                       6Rﬁ.R...:iAH




                                                                                                                                                                                                                                                                                                                                                                                                                 Z°Kk.».v


                                                                                                                                                                                                        ..<




                                                                    Onvnﬁﬂrubs                                                                                                                                                                                                        Wmwa.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          >QHF€QhaF‘!p#N°’6W§AFwFlx(ﬁdgﬂH!zH(VFJJ(ﬂVﬁm0»-.uuiH




                                                                                                                                                                                                                                                                                                                                                            BIL.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .HN¢wxIQWNxIN.Hm




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W»vﬁW|h.N.hllN.-um




                                                                                                                                                                                                                                                                                                                                                                                                                                               A-H...v.HUBK




                                                                                                                                                                                                                                                                                                                              Zn                                                                                                                                                                      uwav.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5.5-.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 hm
                                                                                                                                                                                                                                                                                                                                                                                 .k.Z...-PIUHE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          uuﬂc-Th


                                                                                                                                                                                                                                                                                               wmunvéwnx
                                                                                                                                                                                                                                                                                                                                                                                                                                  hp N-FF                                                                                                                                                                                                                                miiaxﬂ


                                                                                                                                                                                                                                                                                                                                                \ruuZ°
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Rm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 nlvs



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .ﬂHv/—




                                                                                                                                                                                                                                                                                                                Z°nk.(v¢uu0.iZu




                                                                                                                                                                                                                                                                £.....n.7nD.Av0nv4\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            969

                                                                                                                                                                                                                                                                                              nﬂo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .Da.nAvu06.MK


                                                                                                      umPZJ...Hu>n°U




    mVuHN                                                                                                                                                                                                        .-..H..Hvmuk.¢Q.HVW




                                                                                                                                               "3.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                zMn~ﬂuFuhJh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 mmeﬁmnuum




                                                                                       u
                                                                                                                                                                                                                                                                                                                                                                                                                 ..n._n-...-E-Ervuhru




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O....ud...>~



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        uunndwuuu.-...                                  Uunnnvhvh

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LSHGAH

                                                                                                                                                                                                                                                                                                                                           A-Nnulur-.Zn
                                                                                                                                                                                              H..>H°Mur.n
                                                                                                                                                                                                                                                                                                                                                                             G2O.Zur.rZu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Auuuuv
                                                                                                                                                                   uuukuawnn




                                                                                                                                              Un.€4.W                                                                                                                                         .AvZ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                R.Z<
                                                                                                                                                                                                                                                                                                               BEE.

                                                                                 OH;




mNON\mH\ﬂ0
                                      N0




                                      mwqn




                                                                            new.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 H
                                                                                                               in                                                                                                                                                                                                                                                                                                                       .55




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ﬁnal



                                                                                                               0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ﬂaiviﬂﬂ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..LnSs»:..vu




                                                                                                                                                                                                                                                                                 kink:
                                                                        uivn.                                                                                                                                                                                                                        ..¢5n:.:n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                     ulU.u..vnE.n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Jovuuuou

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       dvkuﬂldkﬂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    90..

                                                                                                                                                                                                          ‘NDDN




                                                                                                                                                                                 ﬂﬂiﬂdaﬂﬂﬂﬂﬂ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F.F.w.u.._.V.k




                                                                                                                                                                                                                                                                                                                                                                                                                                      u.R!n:Ew
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Viihﬂﬂ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .!!.V

                                                                                                               01.»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          hHh.I¢WHhH!.UHW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Hdﬁﬁﬂ                                                                                                                                                                                                                                                                              “uni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VDON
                                                                       ‘E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Inhvdunl


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Eu

                                                                                                               «D
                                                                                                                                                                                                                                                                                                           E00
                                                                                                                                                                                                          .mN




                                                                                                                                                                                                                                                                                                                                                                                                                                                       uﬂ                                                                    IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a9u.HII9ﬂH0N
                                NI
                                                                                                                                                                                                                                                                           M...§.%...unn


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     vs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ﬂea
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U0.?Hnxud.


                                                                                                                                                                                 “A8                                                                                                                                                                                                                                                                                                        .mN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Faun
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            nnnummuu



                                                                                                               IE                                                                                                                                                                                                                                                                                                                   wﬂvbh.




                               HNO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..nMD:.nD£.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ﬂu!                                                                                                                            ﬁn.......l.x.w



                                                                                                                                                                                                                                                                                                                                                                                                                                                         Dvdﬂ                                                                din)

                                                                                                                                         ..n.n.N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Mﬂduidﬂﬂdv


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¢0n7.n»c..nu0

                                                                                                                                                                                                      ..uBh.kD9.unn


                                                                                                                                                                                                                                                                                               Uhvu


                                                                      55!)                               unylu                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NWHIB                                                                                                            nan

                                                                                                                                                                                    luﬂu-lulu‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «unnﬂ                                                                                                         59
                                                                                                                                                                                                                                                                                                                                                                                                                                    BS...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Bbmvuou




                                                                                                                                                                                                                                                                  0:1                                                                                                                                                                                0&0                                LP.n.u...r!ﬂﬂ.W



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and
                                                                    \q
                                                                                                         VI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .MuuEvHUuﬂ.m




                                                                                                                                   .0.ul.<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             aﬂnwlunﬂk

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .Rw0k>vA




                                                                                                                                                                                                                                                                                                                                                                                                                                                     ad
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                n.n\¢w.....v..L...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Iﬁnvtv             we
                            «ﬂa,~.DV_=LH.V.—


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          B530
                                                                                                                                                                                 “EV                                                                                                                                                                                                                                                                                                                                                                    0UI.n.1G.u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ba.I1.D.T..Dh..M




                                                                                                                                                                                                                                                                     udaoin                                                                                                                                                                                                                                                                                                                                                                                                                                                                d.iﬂ.mu..THD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      unkﬂﬂ-nr.RHuaM.“v



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               onni
                                                                                                                                                                                                                                                                                                                                                                                                                        .hﬂlﬁ:.hU




                                                                                                         HDXBU                                                                                      Vvﬂﬁﬁ                                                                                  ...u.mv«.d.uu




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EHWHBE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0£..nJ


                                                                                                                                                                                                                                                                                                                                                           mt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .~ﬂI.m«




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       uni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                lﬂ
                                                                                                                                                                                                                                                                                                                    uu,nnn.««o
                                                                                                                                                                                                                                                                                                                                                                                                                                                 00:6.-ﬂmu

                                                                   nuulduul                                                                                                                                                                                                                                                                                      ,                                                                                                                                                                                                                                                                                                                               Vnbﬂﬂl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0HIﬂ¢KFmNw                            W0
                                                             M

                                                                                                                                                                                                                                                                                                                                                                      .r......:L




                          M911



                                                                                                                                                                                                                                                                   ha.
                                                                                                                                                                                                                                                                                              K564!




                                                                                                                                                                                                                                                                                                                                             vuiw

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .mnIﬁuuva\“lI.W“~uVs




                                                                                                                                                                                                                                                                      uni

                                                                                                                                                                                                                                                                                             (V



                                                                                                                                                                                                                                                                                             web



                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                   «ii.                                                                    -v.u—:..n.w




                                                                                                                          zhu
                                              .Knu>.n.«anu




                                                                                                                                                                                                                                                                                           «in
                                                                                                                                                                                                                                             E3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 nu-AV
                                                                                              HWKO




                                                                                                                                                 wu
                                                                                                                                                                                                                                                                                                                                                                                                                                          .a.n§..un«
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ilhuu



                                                                                                                                                                                                                                                                                                                                       mtalﬁnnﬂu




                                                                                                                   »:uHﬁh
                                                                                                                                                                                                                                                                                       it
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ABWMMM

                                        A-mJ<1u                                                                                               nrwna.


                                                                                                                                                                                              K0\ﬂI4

                                                                                                                                                                                                                                                                                                                                                                                                                                          an:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  BA.»
                                                                                                                                                                                                                                                                                        ED
                                                                                                                                                                             ZDHFMKFNWN4




                                                                                 M.a.DMbM.FUH.nsHn




                 xmomh                                                                                          DEN                                                                                                         nB..R.HH.N2Mal.PkN~lW


                                                                                                                                                                                                                                                                                                                                       (3.;
                                                                                                                                              H543                                                                                                                                                                                                                                                                                                                                                                0...




                                      -.914


                                                                                                                                                                                                                                                                                                                               RA.
                                                                                                                                                                                           E8                                                                                       uulvﬂkuinke




                                                                                                                                              Oh.



                                                                                                                                                                      ha                                                                                                                                                                                                                                                                                                                                          Plum!




                                                                                                                                                                                                                                                                                                                                       ﬁAD
                                                                                                             !.0Hh.OW.w



                                                                                                      mamﬂ
                                                                                                                                          N-0                                                                                                                                                                                                                                                                                                          Jud
                                                                                                                                                                                                                                                                                                                      lD.m»0.».o0I.u.
                                                                                                                                                                                                                                                                                                                                                  EEG
                                                                                                                                                                                                                                                                   \n.h(

                                                                                                                                                                                                                                                                                                                                                                                         :03uaBaIa.uDB«hu0I«.a.5u.luaMaﬂndinunosﬁqaozms




                                                                                                                                                                                                                                                                                                            &.u«»Iuv«.-«




                                                                                                                                                                                   HBHU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AG.«ﬂll¢u.n«»m0




                                                                                                                                                                                                                                                                                            505»                                                                                                                                                                                                       mﬂﬂunknv




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   dnrlulluﬂu‘




                                                                                                                                                                                                                                                                                                                                                                                                                                                       kw
                                                                                              EFDEMHD                                            ENE
    WV
                                                                                                                                                                                                                      Muuﬁlumﬂ



                                                                                                                                                                                                                                                                                         Vﬂd
                                                                                                                                        EB
                                                                                                                                                                                                                                                                                                                                                  Oﬁuacvuwa




                                                                 MHE.
                                                                                                                                                                                 HUQH                                                                                 :n:.€ul



                                                                                                                        MR3..-                                                                                                            Hui...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Eu
                                                                                                                                                                                                                                                                                                                  hak
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .u.m.uﬂ>




  u.HN                                                                                                                                                                                                                                                                                                                                                                                                                                                                             val-uluuﬂllua




                                                                                                                                                                                                                                                                                                                            .




                                                                                                                                                                                                                                                                                           §9.nu.v6

                                                                                                                                                                                                                                                                a.N!DD




                                                                                                                                                                                                                                                                                                            ILL.
                                                                                                                                                                                                                                                                                                                                          hﬂw                                                                                                   MM!
                          nh.0NNVw




mNON\m;n\.ﬂN
TAB 3
TAB
                                                                                                                           Page 11




                                            UNITED STATESCODE
                                            UNITED STATES CODESERVICE
                                                               SERVICE
                                    Copyright ©
                                    Copyright   2012 Matthew
                                              © 2012           Bender&&Company,
                                                     MatthewBender       Company,Inc.
                                                                                  Inc.
                                         a member
                                           member of   theLexisNexis
                                                   of the             Group(TM)
                                                           LexisNexisGroup  (TM)
                                                      All rights
                                                      All rights reserved.
                                                                 reserved,

                                   *“*         through PL
                                       Current through
                                   *** Current            112-139,approved
                                                       PL 112-139,          6/27/12***
                                                                   approved6/27/12  ***

                                              TITLE 9.9.ARBITRATION
                                              TITLE     ARBITRATION
                                          CHAPTER 1. GENERAL PROVISIONS
                                          CHAPTER  1.  GENERAL  PROVISIONS

                                 G0 to
                                 Go    the United
                                    to the        StatesCode
                                           UnitedStates  CodeService
                                                              ServiceArchive Directory
                                                                       Archive Directory

                                                             USCS §§ 2
                                                           9 USCS

Review expert
Review expert commentary fromThe
              commentaryfrom  TheNational
                                  NationalInstitute
                                            InstituteforforTrial Advocacy
                                                             Trial        preceding
                                                                   Advocacy         9 USCS
                                                                            preceding  9 USCS
                                                                                            § 1.§ 1.


§§ 2.
   2. Validity, irrevocability, and
      Validity, irrevocability, andenforcement
                                    enforcementofofagreements
                                                    agreementstotoarbitrate
                                                                    arbitrate

AA written
   written provision
           provision in any maritime
                     in any maritime transaction
                                     transaction or
                                                 or aa contract
                                                       contractevidencing
                                                                evidencingaatransaction  involvingcommerce
                                                                             transactioninvolving               settlebyby
                                                                                                   commercetotosettle
arbitration aa controversy
arbitration    controversy thereafter arising out   of such contract or transaction,
                                                                           transaction, or the refusal to perform the whole or any
     thereof, or
part thereof,     an agreement
              or an  agreement inin writing  to submit
                                    writing to              arbitration an
                                                submit toto arbitration      existingcontroversy
                                                                        anexisting                 arisingout
                                                                                      controversyarising       ofsuch
                                                                                                           outof  suchaacontract,
                                                                                                                         contract,
transaction, or refusal,
transaction,     refusal, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity
for the revocation ofof any contract.
                            contract.


HISTORY:
HISTORY:
 (July
 (July 30,  1947,chch392,
       30, 1947,                6161
                      392,§ §1, 1,    Stat.
                                   Stat.    670.)
                                         670.)


             HISTORY; ANCILLARYLAWS
             HISTORY;ANCILLARY  LAWSAND
                                     ANDDIRECTIVES
                                          DIRECTIVES



Prior law
Prior law and
          and revision:
              revision:
 This
 This section      basedon
      section isisbased  onAct
                            ActFeb‘
                                Feb.12,  1925,chch213,
                                     12,1925,       213,    43 43
                                                         § 2,
                                                       § 2,           883883
                                                                   Stat.
                                                                Stat,        (§offormer
                                                                          (§ 2  2 of former  Title
                                                                                         Title 9),    9).
TAB 4
TAB
                                                                                                                           Page 1I




                                            UNITED    STATESCODE
                                            UNITED STATES        CODE  SERVICE
                                                                         SERVICE
                                     Copyright © 2012 Matthew
                                               © 2012            Bender&&Company,
                                                      MatthewBender        Company,Inc.
                                                                                    Inc.
                                          a member
                                            member of      LexisNexisGroup
                                                       theLexisNexis
                                                    ofthe                Group(TM)
                                                                               (TM)
                                                    All
                                                    All rights reserved.

                                   *** Current
                                   ***         through PL
                                       Current through    112-139,approved
                                                       PL 112-139,          6/27/12**"
                                                                   approved6/27/I2  ***

                                                  TITLE 9.9. ARBITRATION
                                                  TITLE      ARBITRATION
                                           CHAPTER I.1.GENERAL
                                           CHAPTER      GENERALPROVISIONS
                                                                 PROVISIONS

                                  Go
                                  Go to theUnited
                                     to the        StatesCode
                                            UnitedStates  CodeService Archive
                                                                Service       Directory
                                                                        Archive Directory

                                                              USCS §§ 3
                                                           99 USCS

Review expert
Review expert commentary fromThe
              commentaryfrom  TheNational
                                  NationalInstitute
                                            InstituteforforTrial Advocacy
                                                             Trial        preceding
                                                                   Advocacy         9 USCS
                                                                            preceding  9 USCS
                                                                                            § 1.§ 1.


§§ 3.
   3.   Stay of proceedings where issue therein referable
        Stay of                                 referable to
                                                          to arbitration
                                                             arbitration

If any suit or proceeding be brought in any  any of the courts of the United States upon any
                                                                                           any issue referable to arbitration
under an agreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied
                                                                                                                satisﬁed that the
issue involved
      involved inin such suit or proceeding is referable to arbitration under such an agreement, shall on application of    of one
of the parties
       parties stay     trial of
               stay the trial  of the
                                  the action until                        been had
                                              until such arbitration has been         accordance with
                                                                               had in accordance                  of the
                                                                                                  with the terms of
agreement,
agreement, providing
             providing the
                         the applicant
                              applicant for
                                         for the
                                             the stay
                                                 stay is
                                                      is not
                                                         not in
                                                             in default
                                                                default in
                                                                        in proceeding
                                                                           proceeding with
                                                                                       with such
                                                                                            such arbitration.
                                                                                                 arbitration.

HISTORY:
HISTORY:
 (July     1947,chch392,
       30,1947,
 (July30,                       61 61
                      392,§ §1, 1,     Stat.
                                    Stat.    670.)
                                          670.)


               HISTORY;ANCILLARY
               HISTORY; ANCILLARYLAWS AND
                                   LAWS   DIRECTIVES
                                        AND  DIRECTIVES



Prior law and
Prior law and revision:
              revision:
  This section
  This             basedon
       sectionisisbased  onAct
                            ActFeb.
                                Feb.12,  1925,chch
                                     12,1925,    213,
                                                   213,    43 43
                                                        § 3,
                                                      § 3,        Stat.
                                                               Stat.     (§ 3(9offormer
                                                                     883883     3 of former  Title
                                                                                         Title 9). 9).
TAB 5
TAB
                                                                                                                                                         Page 11




                                                        UNITED STATESCODE
                                                        UNITED STATES CODESERVICE
                                                                            SERVICE
                                             Copyright      ©
                                                         2012 Matthew
                                             Copyright © 2012          Bender&&Company,
                                                               MatthewBender     Company,Inc.
                                                                                          Inc.
                                                   a member
                                                     member of theLcxisNexis
                                                            ofthe             Group(TM)
                                                                   LexisNexisGroup  (TM)
                                                                    All rights
                                                                    All rights reserved.
                                                                               reserved.

                                            ‘**         throughPL
                                                Current through
                                            *** Current              12-139, approved
                                                                PL 1112-139,           6/27/12‘**
                                                                              approved6/27/12  ***

                                                                TITLE9.9.ARBITRATION
                                                                TITLE    ARBITRATION
                                                     CHAPTER
                                                     CHAPTER1.1.GENERAL
                                                                 GENERALPROVISIONS
                                                                          PROVISIONS

                                         Go
                                         Go to the United
                                            to the        StatesCode
                                                   UnitedStates  CodeService Archive
                                                                       Service       Directory
                                                                               Archive Directory

                                                                          9 USCS
                                                                            USCS §
                                                                                 §4

Review expertcommentary
Review expert            fromThe
              commentaryfrom  TheNational
                                  NationalInstitute
                                            InstituteforforTrial Advocacy
                                                             Trial        preceding
                                                                   Advocacy         9 USCS
                                                                            preceding  9 USCS
                                                                                           § 1.§ 1.


§§ 4. Failure to arbitrate under
   4. Failure              under agreement;
                                 agreement; petition
                                              petition totoUnited
                                                            UnitedStates  courthaving
                                                                   Statescourt  havingjurisdiction
                                                                                        jurisdictionfor  ordertotocompel
                                                                                                     fororder      compel
arbitration;  notice and
 arbitration; notice and service
                         service thereof; hearing and
                                 thereof; hearing  and determination
                                                        determination

AA party
   party aggrieved
         aggrieved by
                   by the
                      the alleged
                          alleged failure,
                                  failure,neglect,
                                           neglect,or
                                                    orrefusal
                                                       refusalof
                                                               ofanother
                                                                  anothertotoarbitrate
                                                                              arbitrateunder    writtenagreement
                                                                                        underaawritten  agreementfor
                                                                                                                  for
 arbitration may
 arbitration   may petition
                      petition anyany United
                                       United States
                                                  Statesdistrict
                                                           districtcourt
                                                                     courtwhich,
                                                                            which,save
                                                                                     savefor forsuch      agreement,would
                                                                                                 suchagreement,           wouldhave        jurisdictionunder
                                                                                                                                    havejurisdiction         under
 Title 28
Title   28 [28   USCS§§§§1 1etetseq.],
             [28 USCS                     in  a
                                    seq.], in a  civil
                                                   civilaction   or in admiralty     of  the
                                                         action or in admiralty of the subjectsubject     matter
                                                                                                          matter    of  a
                                                                                                                        a suit
                                                                                                                          suit   arising
                                                                                                                                arising    out
                                                                                                                                          out   of
                                                                                                                                                 of  the
                                                                                                                                                   the
 controversy between
 controversy     between the       parties, for an
                             the parties,         an order directing that that such   arbitration proceed
                                                                                such arbitration      proceed in      the manner provided
                                                                                                                   in the             provided for  for in such
                                                                                                                                                             such
 agreement. Five
 agreement.     Five days’
                       days’notice          writingofofsuch
                                noticeininwriting           suchapplication
                                                                  applicationshall          servedupon
                                                                                 shallbebeserved      uponthe   theparty
                                                                                                                    partyinindefault.
                                                                                                                                default.Service
                                                                                                                                           Servicethereof
                                                                                                                                                       thereof
 shall  be made
 shall be    madeininthethemanner
                             mannerprovided
                                        providedbybythe         FederalRules
                                                           theFederal     Rules ofof  Civil
                                                                                   Civil   Procedure
                                                                                              Procedure    [USCS
                                                                                                               [USCS  Rules
                                                                                                                          Rulesof Civil
                                                                                                                                   of Civil   Procedure].
                                                                                                                                          Procedure].      TheThe
 court shall
 court   shall hear
               hear the
                      the parties,    and upon
                           parties, and     uponbeingbeing satisﬁed
                                                             satisfiedthat    themaking
                                                                        thatthe   makingof    ofthe
                                                                                                 theagreement
                                                                                                      agreementfor     forarbitration
                                                                                                                           arbitrationororthe  thefailure
                                                                                                                                                    failuretoto
comply therewith
comply      therewith is is not
                            not inin issue,
                                     issue, the
                                              the court    shall make
                                                   court shall    make anan order
                                                                             orderdirecting
                                                                                    directingthe       partiestotoproceed
                                                                                                  theparties          proceedtotoarbitration
                                                                                                                                     arbitrationinin
 accordance
 accordance withwith the    terms of
                       the terms     of the   agreement. The
                                        the agreement.             hearing and
                                                              The hearing          proceedings, under
                                                                             and proceedings,        under suchsuch agreement,
                                                                                                                      agreement, shallshall be
                                                                                                                                             be within
                                                                                                                                                  within thethe
 district  in which
 district in   whichthethepetition
                             petitionforforananorder      directingsuch
                                                  orderdirecting      sucharbitration          filed.IfIfthethemaking
                                                                             arbitrationisisfiled.               makingofof   thethe arbitration
                                                                                                                                   arbitration    agreement
                                                                                                                                                     agreement   or or
the failure,    neglect, or
      failure, neglect,         refusaltotoperfonn
                            or refusal       performthe   thesame
                                                               samebebeininissue,
                                                                             issue,the
                                                                                     thecourt
                                                                                           courtshall      proceedsummarily
                                                                                                   shallproceed        summarilyto to   thethe  trial
                                                                                                                                             trial     thereof.
                                                                                                                                                   thereof.    If If
no jury
     jury trial  be demanded
           trial be  demandedby      by the
                                         theparty     allegedtotobe
                                              partyalleged          beinindefault,           thematter
                                                                           default,ororififthe                   disputeis iswithin
                                                                                                  matterinindispute            withinadmiralty
                                                                                                                                         admiralty      jurisdiction,
                                                                                                                                                    jurisdiction,
the court shall     hear and
             shall hear    and determine such issue. Where     Where such
                                                                        such anan issue isis raised, the
                                                                                                       the party
                                                                                                             party alleged to be in default may,      may,
except in     cases of
          in cases       admiralty, on
                     of admiralty,      on or
                                            or before
                                                 before the
                                                          the return
                                                               return day
                                                                       day of
                                                                            ofthe
                                                                                thenotice
                                                                                    noticeof      application,demand
                                                                                              ofapplication,         demandaajury        trialofofsuch
                                                                                                                                   jurytrial       suchissue,
                                                                                                                                                           issue,
and upon such demanddemand the court shall make      make an an order referring the issue or issues to a jury        jury in the manner provided by          by the
Federal     Rules of
Federal Rules       ofCivil     Procedure[USCS
                        CivilProcedure          [USCSRules RulesofofCivil
                                                                      CivilProcedure],
                                                                             Procedure],       may
                                                                                           or or  may     specially
                                                                                                      specially     callcall  a jury
                                                                                                                          ajury    for for
                                                                                                                                        thatthat  purpose.
                                                                                                                                             purpose.          If the
                                                                                                                                                           If the
jury find
       find that no agreement in writing for         for arbitration   was made
                                                         arbitration was     made or or that   there isisno
                                                                                         that there             defaultininproceeding
                                                                                                           nodefault          proceedingthereunder,
                                                                                                                                              thereunder,the   the
proceeding
proceeding shallshall be
                       be dismissed.
                            dismissed. If  If the   jury ﬁnd
                                              thejury           that an
                                                          find that  an agreement
                                                                         agreementfor        arbitrationwas
                                                                                       forarbitration        wasmade            writingand
                                                                                                                    madeininwriting       andthat     thereisisa a
                                                                                                                                                thatthere
default in
default    in proceeding
              proceeding thereunder,
                              thereunder, the  the court    shall make
                                                    court shall   make an      ordersummarily
                                                                          an order   summarilydirecting
                                                                                                     directingthe        partiestotoproceed
                                                                                                                    theparties         proceedwith withthethe
arbitration
arbitration in in accordance
                  accordance with  with the
                                          the terms
                                                terms thereof.
                                                        thereof.

HISTORY:
HISTORY:
 (July 30,
 (July  30,1947,
            1947,chch392,
                       392,§ §1, 1,
                                 61 61  Stat.
                                     Stat.    671;
                                           671;    Sept.
                                                Sept.     3, 1954,
                                                      3, 1954,     ch 1263,
                                                               ch 1263,§ 19, §68
                                                                               19,  68 1233.)
                                                                                 Stat. Stat. 1233.)

                          ANCILLARYLAWS
                 HISTORY;ANCILLARY
                 HISTORY;           LAWSAND
                                         ANDDIRECTIVES
                                              DIRECTIVES



      law and
Prior law  and revision:
               revision:
  This              basedon
        sectionisisbased
  This section            onAct
                             ActFeb.      1925,chch213,
                                      12,1925,
                                 Feb.12,             213,    43 43
                                                          § 4,
                                                        § 4,        Stat.
                                                                 Stat.     (§ 4(§offonner
                                                                       883883     4 of former  Title
                                                                                           Title 9). 9).
                                                                                                                                    Page 2
                                                              99 USCS
                                                                 USCS §§44




Amendments:
Amendments:


1954. Act
1954.   Act Sept.  3, 1954
            Sept. 3,         substituted "United
                      1954 substituted    "United States
                                                     States district
                                                             district court"  for "court
                                                                       court" for "court of  the United
                                                                                          of the United States“,   substituted "Title
                                                                                                         States", substituted  "Title 28,
                                                                                                                                       28,
in a civil
     civil action“
           action" for
                    for "the  judicialcode
                        "thejudicial    codeatatlaw,
                                                  law,ininequity,"     substituted"the
                                                           equity,"substituted     "theFederal               CivilProcedure"
                                                                                                  RulesofofCivil
                                                                                         FederalRules               Procedure"    “law
                                                                                                                              forfor "law
                                                                                                                                        forfor
                summons in the jurisdiction
the service of summons                                which the proceeding is
                                    jurisdiction in which                       is brought", and substituted "the Federal Rules of    of
Civil Procedure"    for "law
       Procedure" for    "law for
                               for referring
                                   referring to
                                              to aajury
                                                    jury issues
                                                          issues inin an
                                                                      anequity
                                                                         equityaction"
                                                                                 action".
TAB 6
TAB
                                                                                                                    Page 11




                                                            DOCUMENT
                                                       of11 DOCUMENT
                                                    11 of

                                        LeXisNeXis (R)
                                        LexisNexis  (R) Texas Annotated Statutes
                                           © 2014
                                 Copyright ©  2014 by  Matthew Bender
                                                   by Matthew           & Company,
                                                                 Bender & Company, Inc.
                                             member of
                                           a member   of the LexisNexis Group
                                                             LeXisNexis Group
                                                   All rights reserved.

                         *** This document
                         ***                                                              ***
                                  document is current through the 2013 3rd Called Session ***

                                                    AND COMMERCE
                                          BUSINESS AND
                                          BUSINESS      COMMERCE CODE
                                                                 CODE
                                       TITLE 1.
                                       TITLE 1. UNIFORM COMMERCIAL CODE
                                                UNIFORM COMMERCIAL  CODE
                                       CHAPTER 9. SECURED
                                       CHAPTER     SECURED TRANSACTIONS
                                                           TRANSACTIONS
                                              SUBCHAPTER F. DEFAULT
                                              SUBCHAPTER    DEFAULT
                                  GO TO
                                  GO TO TEXAS CODE ARCHIVE
                                        TEXAS CODE         DIRECTORY
                                                   ARCHIVE DIRECTORY
                                          Tex. Bus.
                                          Tex.      & Com.
                                               Bus. &      Code §
                                                      Com. Code   9. 609 (2014)
                                                                § 9.609

                                   Take Possession After Default
§§ 9.609. Secured Party's Right to Take

 (a) After default, a secured party:

          may take possession of
      (1) may                 of the collateral;
                                     collateral; and


                           may render equipment unusable and dispose of
      (2) without removal, may                                                     on the debtor's premises under
                                                                     of collateral on
        9610.
Section 9.610.

        A secured party may
    (b) A               may proceed under Subsection (a):
                                                     (a):


      (I) pursuant to judicial
      (1)             judicial process; or

      (2) without judicial process, if itit proceeds without breach of the peace.

                                                                      may require the debtor to assemble the collateral and
    (c) If so agreed, and in any event after default, a secured party may
make it
make                                                                by the secured party that is reasonably convenient to
      it available to the secured party at a place to be designated by

both parties.
     parties.


HISTORY: Am.
HISTORY: Am. Acts 1999,                414 (S.B.
                  1999, 76th Leg., ch. 414       1058),§§ 1.01,
                                           (S.B. 1058),   1.01, effective July 1,
                                                                               1, 2001.
TAB 77
TAB
                                                                                                                            Page 11




                                           LexisNexis   (R) Texas
                                           LexisNexis (R)    Texas Annotated
                                                                    AnnotatedStatutes
                                                                              Statutes
                                    Copyright ©
                                    Copyright  © 2012  by Matthew
                                                  2012 by            Bender&&Company,
                                                           MatthewBender       Company,Inc.
                                                                                        Inc.
                                              aa member
                                                 member ofofthe  LexisNexisGroup
                                                             theLexisNexis   Group
                                                      All
                                                       All rights reserved.
                            “**  This document
                            *** This               current through
                                                is current
                                      document is                  the 2011
                                                           through the      First Called
                                                                       2011 First        Session ***
                                                                                  Called Session ***
                              ***  Federal case
                              *** Federal        annotations: Apr.
                                           case annotations:        26,2012
                                                              Apr. 26,       postingson
                                                                        2012postings     Lexis***
                                                                                      onLexis  ***
                                *** State case annotations:
                                ***            annotations: May                              ***
                                                             May 10, 2012 postings on Lexis ***

                                     CIVIL PRACTICEAND
                                     CIVIL PRACTICE  ANDREMEDIES
                                                          REMEDIESCODE
                                                                     CODE
                          TITLE     ALTERNATEMETHODS
                          TITLE7.7. ALTERNATE    METHODS OFOF
                                                            DISPUTE RESOLUTION
                                                              DISPUTE  RESOLUTION
                                    CHAPTER   171.GENERAL
                                    CHAPTER 171.  GENERALARBITRATION
                                                            ARBITRATION
                      SUBCHAPTER B.B.PROCEEDINGS
                      SUBCHAPTER        PROCEEDINGS    COMPEL
                                                    TOTO COMPELOR OR
                                                                  STAY ARBITRATIONS
                                                                     STAY ARBITRATIONS

                                      GO
                                      GO TO TEXASCODE
                                         TOTEXAS  CODEARCHIVE DIRECTORY
                                                        ARCHIVE DIRECTORY

                                         Tex. Civ. Prac.
                                         Tex. Civ. Prac.   &&Rem.
                                                              Rem.Code§
                                                                  Code §171.021
                                                                         171.021 (2012)
                                                                                 (2012)

§§ 171.021. ProceedingtotoCompel
   171.021. Proceeding     CompelArbitration
                                  Arbitration

      A court shall
  (a) A                                                                      showing:
              shall order the parties to arbitrate on application of a party showing:

      (1) an agreement
      (1) an agreement to arbitrate; and
                       to arbitrate; and

       (2) the
       (2)       opposing party's
                          party’s refusal
                                  refusal to
                                          to arbitrate.
                                             arbitrate.

         Ifaa party
     (b) If          opposing an
              party opposing  an application  made under Subsection
                                  application made          Subsection (a)
                                                                        (a) denies   the existence
                                                                            denies the                  the agreement,
                                                                                           existence of the             the court
                                                                                                            agreement, the  court
shall summarily
      summarily determine
                    determine that issue. The
                              that issue. The court  shall order
                                               court shall orderthe
                                                                 thearbitration
                                                                     arbitrationififititfinds  forthe
                                                                                         findsfor  theparty  thatmade
                                                                                                       partythat  madethe
                                                                                                                       the
application. If the
application.     the court           ﬁnd for that party,
                     court does not find                                 deny the application.
                                                  party, the court shall deny

    (c)
    (c)   An order compelling
          An order            arbitration must
                   compelling arbitration must include     stayof
                                               include aa stay     anyproceeding
                                                                ofany             subjecttotoSection
                                                                       proceedingsubject      Section171.025.
                                                                                                      171.025.

HISTORY:
HISTORY: Enacted
         Enactedby
                 byActs  1997,75th
                    Acts1997,  75thLeg.,
                                     Leg.,   165
                                         ch.ch. 165  (S.B.
                                                  (SABI    898),
                                                        898),    § 5.01,
                                                              § 5.01,           September
                                                                          effective
                                                                      effective           1, 1997.
                                                                                    September  1, 1997.